Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 1 of 258




             EXHIBIT 7
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 2 of 258




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA



BRITAX CHILD SAFETY, INC.,                     )
                                               )
                         Plaintiff,            )
                                               )               Civil Action NO. 5:17-cv-02724-JFL
v.                                             )
                                               )
NUNA INTERNATIONAL B.V. and                    )
NUNA BABY ESSENTIALS, INC.,                    )
                                               )
                         Defendants.           )


                        DEFENDANTS’ INVALIDITY CONTENTIONS

        On July 1, 2019, Britax Child Safety Inc. (“Plaintiff” or “Britax”) served upon

Defendants Nuna International B.V. and Nuna Baby Essentials, Inc., (collectively, “Nuna” or

“Defendants”), its Disclosure of Infringement Contentions (“Infringement Contentions”). In its

Contentions, Britax asserted U.S. Patent Nos. 9,586,504 (“the ’504 patent”) and 9,499,074 (“the

’074 patent”) (collectively, “the Asserted Patents”) against Defendants as set forth below.

                            Patent                       Asserted Claims
                ’504 patent                    Claims 1-15
                ’074 patent                    Claims 1-3, 5-7, and 16

        Defendants hereby serve their Invalidity Contentions for the Asserted Claims of

the Asserted Patents and related prior art references and prior use, sale, and/or other

availability.

        Defendants’ Invalidity Contentions are based on reasonably available information.

Defendants expressly reserve the right to further amend or supplement these Invalidity

Contentions after further investigation, discovery, evaluation of the scope and content of the

prior art, admissions, the Court’s claim construction, any later clarification or alteration of the

                                                   1
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 3 of 258




meaning of the claim terms, or any other reasonable basis, as permitted by the Local Rules of the

Eastern District of Pennsylvania and the Federal Rules of Civil Procedure. Further, nothing in

these Invalidity Contentions may be treated as an admission that any accused product meets any

limitation of the Asserted Claims.

       With respect to the Asserted Claims, and based on the case to date, Defendants hereby:

(1) identify each currently known item of prior art that either anticipates or renders obvious the

Asserted Claims; (2) specify whether each such item of prior art (or combination of the same)

anticipates or renders obvious the Asserted Claims; (3) submit charts identifying where

specifically in each item of prior art each element of the Asserted Claims is found; and (4)

identify the grounds of how the Asserted Claims are invalid based on 35 U.S.C. § 112.

       Defendants’ Invalidity Contentions are based on their current understanding of the

Asserted Claims and/or the apparent claim constructions Defendants believe Britax to be

asserting based on Britax’s Infringement Contentions without conceding to such claim

constructions. Defendants reserve the right to amend or revise these contentions based on the

Court’s claim construction ruling, or any other later clarification or alteration of the meaning of

claim terms. To the extent that Defendants’ Invalidity Contentions reflect constructions of claim

limitations consistent with, similar to, or implicit in Britax’s Infringement Contentions, no

inference is intended nor should any be drawn that Defendants agree with Britax’s claim

constructions. Defendants expressly reserve the right to submit their own claim constructions and

contest Britax’s constructions of the Asserted Claims at the appropriate time.

       Defendants’ Invalidity Contentions may be in the alternative to any position they may

ultimately take as to any claim construction issues. Defendants’ contentions for particular

references are not necessarily intended to be consistent with their contentions for other



                                                 2
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 4 of 258




references and should not be otherwise construed. To the extent Defendants determine that a

different meaning is appropriate for any claim term, they will assert that according to the Court’s

procedures and at the appropriate time. Prior art not included in Defendants’ Invalidity

Contentions may become relevant depending on the positions Britax asserts, and additional prior

art may be uncovered during the course of discovery. Accordingly, Defendants reserve the right

to amend the Invalidity Contentions by adding or withdrawing prior art to or from these

Contentions and/or modifying the charts herein in light of any revised or supplemented

infringement contentions by Britax, any positions taken by Britax in related litigation,

reexamination, or other proceedings in the future, or as otherwise appropriate.

       The obviousness combinations of references provided below under 35 U.S.C. § 103 are

merely exemplary and are not intended to be exhaustive. Additional combinations of the

references are possible, and Defendants reserve the right to use any such combinations. In

particular, Defendants are currently unaware of the extent to which, if at all, Britax will contend

that limitations of the Asserted Claims are not disclosed in the art identified by Defendants as

anticipatory, limitations not disclosed in the specification of each Asserted Patent and related

applications would have been known to persons of ordinary skill in the art at the appropriate

time, or any of the identified references does not qualify as prior art under Section 102. To the

extent that such an issue arises, Defendants reserve the right to supplement or identify other

references that would supplement the relevant disclosures.

       Defendants do not concede that Britax’s Infringement Contentions meet the specificity

required in this proceeding, and Defendants provide these Invalidity Contentions without

waiving any right to receive from Britax’s full and complete specific infringement contentions.

Moreover, nothing herein is an admission in any way that any Accused Product infringes any of



                                                 3
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 5 of 258




the Asserted Claims.

       Additionally, based on the case to date, Defendants are also concurrently producing

documents currently in their possession, custody, or control required to accompany these

Invalidity Contentions.

                 I.     Incorporation by Reference of Related Invalidity Contentions and
                        Disclosures

       Defendants hereby produce with these Invalidity Contentions, and explicitly incorporates

by reference as if fully set forth herein, and intends to rely on, each of the contentions, prior art

references, and other statements made or disclosed in the following requests for inter partes

review and any other proceeding involving the Asserted Patents:

       Patent         Inter Partes Review Case No.             Claims               Filing Date
     ’504 patent             IPR2018-01683                      13-15              Sep. 10, 2018
     ’074 patent             IPR2019-00066              1-9, 11-14, and 16-17      Oct. 12, 2018

       Defendants incorporate by reference all contentions, charts, prior art references, and other

statements relating to any ground of invalidity identified by any potential or actual licensee to the

Asserted Patents and by any party in any other past, present, and future litigation involving the

Asserted Patents and patents related to the Asserted Patents. Defendants incorporate by reference

all grounds of invalidity identified in any present or future ex parte reexamination, inter partes

review, covered business method patent review, post-grant review other post-issuance review by

the United States Patent and Trademark Office (“USPTO”) of the Asserted Patents, or review by

any other judicial or administrative proceeding. Defendants also incorporate by reference the

production of documents associated with any grounds for invalidity for the Asserted Patents

identified in this paragraph. Further, Defendants incorporate any grounds of invalidity known to

Britax or any affiliated party whether or not disclosed.




                                                   4
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 6 of 258




                II.    Ongoing Investigation

       Defendants’ discovery and investigation in connection with this lawsuit is continuing;

and thus, these Invalidity Contentions are based on information obtained to date. Among other

things, discovery is still underway, witnesses remain to be deposed, and the Court has not yet

construed the terms of the Asserted Claims. Accordingly, Defendants’ Invalidity Contentions are

subject to modification, amendment, or supplementation in accordance with the Local Rules of

the Eastern District of Pennsylvania and the Federal Rules of Civil Procedure, and/or any other

applicable authority as this action progresses and additional information is obtained.

                III.   Identification of Prior Art and Challenges

       Subject to their Reservation of Rights set forth above, Defendants state that the

Asserted Claims are invalid under one or more of 35 U.S.C. §§ 102, 103 and 112 for at

least the reasons identified below and identified in Exhibits A1-A4 and B1-B4.

Defendants state that their Invalidity Contentions under 35 U.S.C. §§ 102 and 103 are

made in the alternative to their contentions that the Asserted Claims should be

invalidated under 35 U.S.C. § 112 (for indefiniteness and/or lack of enablement and/or

written description), and without the benefit of claim construction. Defendants reserve

all rights to amend these Invalidity Contentions for the claim construction entered by

the Court.

       Defendants contend that the prior art disclosed below generally relates to child

seats and is relevant at least as background of the art to each of the Asserted Patents,

irrespective of the sub-section in which they are expressly cited. Defendants expressly

reserve the right to use and rely on any of the prior art cited herein to establish

invalidity of the asserted patents or to otherwise support Defendants’ contentions as to

what was known in the state of the art during the pertinent time frame for each of the

                                                   5
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 7 of 258




Asserted Patents.

       In addition to the references specifically identified in Exhibits A1-A4 and B1-

B4, Defendants also reserve the right to rely on any of the patents or publications

deriving from applications in the respective claimed priority chains of the Asserted

Patents, the references cited on the face of the Asserted Patents and related patents, the

admitted prior art references in the specifications of the Asserted Patents and related

patents, the prosecution history of the Asserted Patents and related patents, the

references cited in any USPTO (including Patent Trial and Appeal Board (“PTAB”))

proceedings related to the Asserted Patents or related patents, any references known to

Britax or any affiliated party and the references cited in any invalidity contentions that

have been or will be submitted in any action or proceedings involving the Asserted

Patents or related patents. Defendants may also rely on expert testimony and any

additional prior art located or developed during the course of discovery. Furthermore,

Defendants may rely on any of the prior art references in these Invalidity Contentions

to demonstrate a motivation to combine. Defendants may also rely on expert testimony

to demonstrate a motivation to combine.

       Defendants may also rely on (i) foreign counterparts of U.S. patents identified

in these invalidity contentions; (ii) U.S. counterparts of foreign patents and foreign

patent applications identified in these invalidity contentions; and (iii) U.S. and foreign

patents and patent applications corresponding to articles and publications identified in

these Invalidity Contentions. Moreover, Defendants reserve the right to rely on uncited

portions of the identified prior art, rely on other references (irrespective of whether

such references themselves qualify as prior art) to show the state of the art, and/or to



                                                  6
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 8 of 258




rely on expert testimony to provide context to, or aid in, understanding the cited

portions of the identified prior art.

        A.      Anticipation and Obviousness

        Defendants identify each item of prior art that renders unpatentable the Asserted Claims

in Tables 1, 2, and 3 below. Table 1 provides the identity of each prior art patent and patent

application, including the number, country of origin, and date of issuance and/or publication.

Table 2 provides the identity of each prior art publication, including the title and date of

publication. Table 3 provides the identity of each system sold including the name of the system,

the date of public use, sale, offer to sale, or public disclosure, and where feasible, the entity. The

patents and printed publications constitute prior art under one or more of AIA 35 U.S.C. §§

sections 102(a)(1) or 102(a)(2).

        Discovery is ongoing, and Defendants’ prior art investigation and third-party discovery is

therefore not yet complete. Defendants reserve the right to present additional items of prior art

under 35 U.S.C. § 102 and/or § 103 that are located during the course of discovery or further

investigation. For example, Defendants expect to receive documents from third parties either

through informal requests or under subpoenas that are believed to have knowledge,

documentation, and/or corroborating evidence concerning some of the prior art listed in Tables 1,

2, and 3 and/or additional prior art. These third parties include without limitation the authors,

inventors, or assignees of the references listed in these disclosures.

        In addition, Defendants reserve the right to assert invalidity under other sections of 35

U.S.C. § 102 to the extent that discovery or further investigation yield information forming the

basis for such invalidity.




                                                  7
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 9 of 258




                     Table 1: Prior Art Patents and Patent Applications1

                        Patent, Patent             Issue or       Country of
                        Publication, or          Publication       Origin
                     Application Number              Date
                    US 5,186,063                Feb. 16,         United States
                                                1993
                    US 5,228,746                July 20, 1993    United States
                    US 5,286,086                Feb. 15,         United States
                                                1994
                    US 5,611,596                Mar. 18,         United States
                                                1997
                    US 5,671,971                Sept. 30,        United States
                                                1997
                    US 5,791,359                Aug. 11,         United States
                                                1998
                    US 5,810,435                Sept. 22,        United States
                                                1998
                    US 5,839,789                Nov. 24,         United States
                                                1998
                    US 5,902,015                May 11,          United States
                                                1999
                    US 5,979,982                Nov. 9, 1999     United States
                    US 6,024,408                Feb. 15,         United States
                                                2000
                    US 6,053,532                Apr. 25,         United States
                                                2000
                    US 6,092,869                July 25, 2000    United States
                    US 6,139,099                Oct. 31, 2000    United States
                    US 6,152,528                Nov. 28,         United States
                                                2000
                    US 6,170,911                Jan. 9, 2001     United States
                    US 6,508,510                Jan. 21, 2003    United States
                    US 6,539,590                Apr. 1, 2003     United States
                    US 6,672,664                Jan. 6, 2004     United States
                    US 6,779,842                Aug. 24,         United States
                                                2004
                    US 6,902,194                June 7, 2005     United States


1
  Defendants contend that the “Priority Date” listed in Table 1 corresponds to the latest priority
date of the document or item, based on the date listed on or associated with the document or
item. Discovery has not concluded in this Investigation. Accordingly, Defendants reserve the
right to assert a different Priority Date for each item listed.
                                                 8
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 10 of 258




              Patent, Patent       Issue or      Country of
              Publication, or    Publication      Origin
           Application Number        Date
          US 7,029,068          Apr. 18,        United States
                                2006
          US 7,059,676          June 13,        United States
                                2006
          US 7,163,265          Jan. 16, 2007   United States
          US 7,195,315          Mar. 27,        United States
                                2007
          US 7,258,189          Aug. 21,        United States
                                2007
          US 7,261,376          Aug. 28,        United States
                                2007
          US 7,300,113          Nov. 27,        United States
                                2010
          US 7,753,445          July 13, 2010   United States
          US 7,866,703          Jan. 11, 2011   United States
          US 8,262,161          Sept. 11,       United States
                                2012
          US 8,550,555          Oct. 8, 2013    United States
          US 8,573,695          Nov. 5, 2013    United States
          US 8,690,244          Apr. 8, 2014    United States
          US 8,845,022          Sept. 30,       United States
                                2014
          US 9,187,016          Nov. 17,        United States
                                2015
          US 2001/0004163       June 21,        United States
                                2001
          US 2002/0043838       Apr. 18,        United States
                                2002
          US 2003/0127894       July 10, 2003   United States
          US-2004/0070246       Apr. 15,        United States
                                2004
          US 2004/0232747       Nov. 25,        United States
                                2004
          US 2005/0146183       July 7, 2005    United States
          US 2005/0184567       Aug. 25,        United States
                                2005
          US 2006/0006714       Jan. 12, 2006   United States
          US 2006/0091709       May 4, 2006     United States
          US 2011/0272983       Nov. 10,        United States
                                2011

                                 9
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 11 of 258




              Patent, Patent       Issue or      Country of
              Publication, or    Publication      Origin
           Application Number        Date
          US 2012/0007397       Jan. 12, 2012   United States
          US 2012/0007398       Jan. 12, 2012   United States
          US 2013/0119732       May 16,         United States
                                2013
          US 2015/0115676       Apr. 30,        United States
                                2015
          AU 1 821 800          June 13,        Australia
                                2000
          AU 2 657 097          Nov. 12,        Australia
                                1997
          AU 2 982 301          Nov. 15,        Australia
                                2001
          AU 3 787 697          Mar. 6, 1998    Australia
          AU 2001-29823         Nov. 15,        Australia
                                2001
          AU 2003-296874        June 3, 2004    Australia
          CA 2,049,739          Feb. 25,        Canada
                                1992
          CA 2,084,321          June 6, 1993    Canada
          CA 2,247,597          Mar. 15,        Canada
                                2000
          CA 2,526,156          Jan. 6, 2005    Canada
          CN 1100692            Mar. 29,        China
                                1995
          CN 2209069            Oct. 4, 1995    China
          CN 2247113            Feb. 12,        China
                                1997
          DE 295 13 774         Jan. 4, 1996    Germany
          DE 297 15 020         Nov. 13,        Germany
                                1997
          DE 197 22 096         Dec. 3, 1998    Germany
          EP 0 200 411          Dec. 10,        Europe
                                1986
          EP 0 323 334          July 5, 1989    Europe
          EP 0 732 235          Sept. 18,       Europe
                                1996
          EP 0 816 161          Jan. 7, 1998    Europe
          EP 0 822 115          Feb. 4, 1998    Europe
          EP 0 853 018          July 15, 1998   Europe

                                10
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 12 of 258




              Patent, Patent       Issue or      Country of
              Publication, or    Publication      Origin
           Application Number        Date
          EP 0 931 693          July 28, 1999   Europe
          EP 1 077 152          Feb. 21,        Europe
                                2001
          EP 1 110 806          June 27,        Europe
                                2001
          EP 1 232 902          Aug. 21,        Europe
                                2002
          EP 1 199 213          Apr. 24,        Europe
                                2002
          EP 1 344 678          Sept. 17,       Europe
                                2003
          EP 1 369 296          Dec. 10,        Europe
                                2003
          EP 1 403 131          Mar. 31,        Europe
                                2004
          EP 1 418 085          May 12,         Europe
                                2004
          EP 1 623 868          Feb. 8, 2006    Europe
          EP 1 623 892          Feb. 6, 2008    Europe
          EP 1 997 671          Dec. 3, 2008    Europe
          EP 1 407 922          Mar. 4, 2009    Europe
          EP 1 110 806          Apr. 1, 2009    Europe
          EP 2 080 664          July 22, 2009   Europe
          EP 1 612 091          Dec. 9, 2009    Europe
          EP 2 322 379          May 18,         Europe
                                2011
          FR 2 735 001          Dec. 13,        France
                                1996
          JP 2001-180348        July 3, 2001    Japan
          JP 2002-316565        Oct. 29, 2002   Japan
          RU 2334631            Sept. 27,       Russia
                                2008
          WO 1997/39913         Oct. 30, 1997   WIPO
                                                (Europe)
          WO 1998/06289         Feb. 19,        WIPO
                                1998            (Europe)
          WO 2000/09367         Feb. 24,        WIPO
                                2000            (Europe)
          WO 2000/21803         Apr. 20,        WIPO
                                2000            (Europe)

                                11
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 13 of 258




             Patent, Patent       Issue or     Country of
             Publication, or     Publication    Origin
           Application Number        Date
          WO 2000/30886         June 2, 2000  WIPO
          WO 2004/033251        Apr. 22,      WIPO
                                2004          (China)
          WO 2005/000625        Jan. 6, 2005  WIPO
                                              (Canada)
          US 7,901,003          Mar. 8, 2011 United States
          US 4,913,490          Apr. 3, 1990 United States
          H05-185869            July 27, 1993 Japan
          US 6,592,183          July 15, 2003 United States
          US 5,630,645          May 20,       United States
                                1997
          US 2013/0088057       Apr. 11,      United States
                                2013
          CN 102189947          Sept. 21,     China
                                2011
          EP 2 090 458          Aug. 19,      Europe
                                2009
          US 5,957,531          Sept. 28,     United States
                                1999
          EP 0 813 992          Dec. 29,      Europe
                                1997
          FR 2 745 535          May 9, 1997 France
          US 4,436,341          Mar. 13,      United States
                                1984
          US 5,567,007          Oct. 22, 1996 United States
          US 5,915,787          June 29,      United States
                                1999
          US 6,220,662          Apr. 24,      United States
                                2001
          US 6,447,060          Sept. 10,     United States
                                2002
          US 7,216,932          May 15,       United States
                                2007
          US 7,658,446          Feb. 9, 2010 United States
          US 7,926,874          Apr. 19,      United States
                                2011
          US 7,988,230          Aug. 2, 2011 United States
          US 8,322,788          Dec. 4, 2012 United States
          US 8,973,992          Mar. 10,      United States
                                2015

                                12
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 14 of 258




                       Patent, Patent            Issue or        Country of
                       Publication, or          Publication       Origin
                    Application Number             Date
                   US 13/602,846                               USPTO

                               Table 2: Prior Art Publications2

                                     Title                  Date of
                                                          Publication
                        Boulevard 70 CS User Guide       2011
                        Examination Report Office        July 12, 2016
                        Action of corresponding
                        Korean Patent Application
                        No. 10-2014-0144267 of
                        corresponding Australian
                        Patent Application No.
                        2014240201
                        Extended European Search         Nov. 21, 2013
                        Report for European Patent
                        Application No. 13004238.5

                        Extended European Search         Mar. 5, 2015
                        Report and Written Opinion
                        of co-pending European
                        Patent Application No.
                        14003614.6;
                        Office Action for U.S. Patent    Feb. 5, 2014
                        Application No. 13/602,846
                        Office Action and translation    Oct. 7, 2014
                        from Patent Office of the
                        Russian Federation for
                        corresponding
                        Russian Patent Application
                        No. 201339691/11
                        Office Action and translation    Oct. 17, 2014
                        from Korean Intellectual
                        Property Office for
                        corresponding
                        Korean Patent Application
                        No. 10-2013-0105120

2
  Defendants contend that the “Date of Publication” listed in Table 2 corresponds to the latest
priority of the document or item, based on the date listed on or associated with the document or
item. Discovery has not concluded in this Investigation. Accordingly, Defendants reserve the
right to assert a different Date of Publication for each item listed.

                                               13
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 15 of 258




                          Title                  Date of
                                               Publication
              Office Action of                Dec. 15, 2014
              corresponding Canadian
              Patent Application No.
              2,825,694

              Office Action from Korean       Apr. 28, 2015
              Patent Application No. 10-
              2013-0105120
              Office Action from U.S.         May 26, 2015
              Patent Application No.
              14/273,804
              Office Action from Chinese      June 15, 2015
              Patent Application No.
              201310398750.4
              Office Action and translation   Nov. 17, 2015
              from Korean Intellectual
              Property Office for
              corresponding
              Korean Patent Application
              No. 10-2014-0144267
              Office Action and translation   Nov. 23, 2015
              from Korean Intellectual
              Property Office for
              corresponding Korean Patent
              Application No. 10-2013-
              0105120
              Office Action of                May 9, 2016
              corresponding Korean Patent
              Application No. 10-2014-
              0144267
              Office Action of                May 27, 2016
              corresponding Chinese Patent
              Application No.
              201410573558.9
              Patent Examination Report       Mar. 13, 2015
              No. 1 of co-pending
              Australian Patent Application
              No. 2013221904
              Search Report from Chinese      June 15, 2015
              Patent Application No.
              201310398750.4
              Misuse of Child Restraints      Jan. 2004
              Drivers’ Mistakes When          Dec. 2009
              Installing Child Seats

                                    14
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 16 of 258




                         Title                 Date of
                                             Publication
              Petition for Inter Partes     Sept. 10, 2018
              Review No. 2018-01683
              Petition for Inter Partes     Oct. 12, 2018
              Review No. 2019-00066
              Declaration of Andrew         Sept. 10, 2018
              Bowman regarding Inter
              Partes Review No. 2018-
              01683
              Declaration of Andrew         Oct. 12, 2018
              Bowman regarding Inter
              Partes Review No. 2019-
              00066
              Examination report from       Sept. 25, 2018
              corresponding Chinese
              application number
              201710130576.3
              Office Action of              Feb. 20, 2017
              corresponding European
              Patent Application No.
              13004238.5
              Uppa-Baby Instruction         2012
              Manual
              Britax B-Safe 35 User Guide   2011
              Graco Smart Seat Owner’s      2010
              Manual
              Britax Frontier Clicktight    2013
              User Guide




                                   15
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 17 of 258




                Table 3: Prior Art Public Use / Sales / Offers for Sale / Disclosure3

    Entity     Item Offered          Date of                            Exemplary Evidence
     that        for Sale /         Use / Sale /
    Made       Publicly Used         Offer /
     Use /        / Known             Public
    Offer /        [Herein          Disclosure
    Known       Referenced
                     As]
    Britax     Boulevard 70             2011                       Boulevard 70 CS User Guide
                     CS
                                                       BRITAX Convertible Car Seats: Forward Facing
                                                      Installation using Lap/Shoulder Belt and One Lock-
                                                                 offs (Jan. 6, 2011), available at
                                                      https://www.youtube.com/watch?v=F6V_kscSxKE

                                                       BRITAX Convertible Car Seats: Forward Facing
                                                      Installation using Lap/Shoulder Belt and One Lock-
                                                                 offs (Jan. 6, 2011), available at
                                                      https://www.youtube.com/watch?v=OrL4oZaEwuk

                                                       BRITAX Convertible Car Seats: Forward Facing
                                                         Installation using Lap/Shoulder Belt and Two
                                                              Lock-offs (Jan. 6, 2011), available at
                                                      https://www.youtube.com/watch?v=7koBM82iYlw
                                                                             &t=4s

                                                       BRITAX Convertible Car Seats: Forward Facing
                                                        Installation using Lap/Shoulder Belt and Two
                                                             Lock-offs (Jan. 6, 2011), available at
                                                        https://www.youtube.com/watch?v=I1gD5S-
                                                                         9NFE&t=66s

    Graco        Smart Seat             2010                    Graco Smart Seat Owner’s Manual

                                                        Graco Smart Seat All-in-one Car Seat (Oct. 14,
                                                                     2011), available at
                                                       https://www.youtube.com/watch?v=yyfe6r6mxTs


3
  Defendants contend that the “Date of Use / Sale / Offer / Public Disclosure” listed in Table 3 corresponds to the
latest priority of the item, based on the date associated with the item. Discovery has not concluded in this
Investigation. Accordingly, Defendants reserve the right to assert a different Date of Use / Sale / Offer / Public
Disclosure for each item listed.

                                                         16
    Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 18 of 258




Entity    Item Offered     Date of                     Exemplary Evidence
 that       for Sale /    Use / Sale /
Made      Publicly Used    Offer /
 Use /       / Known        Public
Offer /       [Herein     Disclosure
Known      Referenced
                As]
                                          Graco Smart Seat All-in-one Car Seat (Sept. 20,
                                                       2011), available at
                                         https://www.youtube.com/watch?v=_UIIYn0JIXc

Chicco       NextFit       February,      NextFit User Guide: SuperCinch (Feb. 11, 2013),
                             2013                          available at
                                         https://www.youtube.com/watch?v=PxzjPWcmasg

                                            NextFit User Guide: Belt Path (Feb. 11, 2013),
                                                            available at
                                         https://www.youtube.com/watch?v=yYyDP02WkQ
                                                                 c

                                             NextFit User Guide: Tether (Feb. 11, 2013),
                                                            available at
                                         https://www.youtube.com/watch?v=yLBlsLqvxQg

                                           NextFit Car Seat Demonstration (Feb. 8, 2013),
                                                            available at
                                         https://www.youtube.com/watch?v=JrkDrPwQb2Q

Britax       Frontier       March,                 Frontier Clicktight User Guide
            Clicktight      2013
                                         Frontier 90 and Pinnacle 90 - Installation Using the
                                              Vehicle Lap-Shoulder Belt (May 2, 2013),
                                                            available at
                                         https://www.youtube.com/watch?v=dyHQueONsas

Britax      B-SAFE           2012                   Britax B-Safe 35 User Guide

                                           BRITAX B-SAFE: Installing the Base using the
                                             LATCH System (Feb. 15, 2012), available at
                                         https://www.youtube.com/watch?v=_fFzGs9GnEM

                                           BRITAX B-SAFE: Installing the Base using the
                                          Vehicle Lap-Shoulder Seat Belt (Feb. 15, 2012),
                                                           available at
                                         https://www.youtube.com/watch?v=cB32Z4OsZVc


                                            17
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 19 of 258




 Entity        Item Offered       Date of                      Exemplary Evidence
  that           for Sale /      Use / Sale /
 Made          Publicly Used      Offer /
  Use /           / Known          Public
 Offer /           [Herein       Disclosure
 Known          Referenced
                     As]
                                                  BRITAX B-SAFE: Installing the Base using the
                                                Vehicle Lap Belt Only (Feb. 15, 2012), available at
                                                https://www.youtube.com/watch?v=ELifhV4BM1o

 Britax          Pinnacle          March,       Frontier 90 and Pinnacle 90 - Installation Using the
                 Clicktight        2013              Vehicle Lap-Shoulder Belt (May 2, 2013),
                                                                   available at
                                                https://www.youtube.com/watch?v=dyHQueONsas
 Uppa                 Mesa          2012                  Uppa-Baby Instruction Manual
 Baby
                                                  UPPAbaby MESA Overview (North America)
                                                          (Aug. 21, 2013), available at
                                                https://www.youtube.com/watch?v=XA4iEccJ05k


          The above lists are not exclusive. Defendants reserve the right to rely on both the listed

references as well as other art that may become known and/or relevant during the course of this

matter. Any citation to one or more of these prior art references, or other prior art references

regarding any method or system, should be construed to constitute not only a citation to the prior

art reference itself but also a reference to the system itself. Discovery is ongoing in this case, and

Defendants will supplement if and when more information becomes available.

                 1.      Anticipatory Prior Art

          To be anticipatory, a reference must describe, either expressly or inherently, each and

every claim limitation and enable one of skill in the art to practice an embodiment of the claimed

invention without undue experimentation. Stored Value Sol., Inc. v. Card Activation Techs., Inc.,

2012 WL 6097674, at *8 (Fed. Cir. 2012). A reference may anticipate inherently if a claim

limitation that is not expressly disclosed “is necessarily present, or inherent, in the single



                                                   18
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 20 of 258




anticipating reference.” In re Aoyama, 656 F.3d 1293, 1337 (Fed. Cir. 2011) (quoting Schering

Corp. v. Geneva Pharm., Inc., 339 F.3d 1373, 1377 (Fed. Cir. 2003)); Akamai Techs., Inc. v.

Cable & Wireless Internet Servs., Inc., 344 F.3d 1186, 1195 (Fed. Cir. 2003).

       The Asserted Claims are invalid under 35 U.S.C. § 102 because a single prior art

reference, as viewed by, and with the knowledge of one of ordinary skill in the art at the time of

the alleged inventions, expressly or inherently discloses each and every limitation of the claimed

invention. Subject to Defendants reservation of rights in these Invalidity Contentions, prior art

references anticipating the Asserted Claims of each of the asserted patents are listed in the above

Tables 1-3. Exhibits are provided with claim charts for each reference as applicable to a given

Asserted Patents.

       Depending on the construction of the claims of the Asserted Patents, and/or positions that

Britax or its expert witnesses may take concerning claim interpretation, infringement, and/or

invalidity issues, different ones of the charted prior art references in the Exhibits may be of

greater or lesser relevance and different combinations of these references may be implicated.

Given the uncertainty, the charts may reflect alternative applications of the prior art against the

Asserted Claims.

       The prior art cited in the Tables and Exhibits is illustrative and not exhaustive. Though

these claim charts provide illustrative citations to where each element may be found in the prior

art references, the cited references may contain other disclosures of each claim element as well,

and Defendants reserve the right to rely on other, non-cited portions of these references.

If Britax asserts that any of these references fails to disclose one or more elements of the

Asserted Claims, Defendants reserve the right to use one or more of these references as prior art

under 35 U.S.C. § 103.



                                                 19
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 21 of 258




                2.       Prior Art/Combinations that Render the Asserted Claim Obvious

        A claimed invention is obvious when a person of ordinary skill in the art would have

been motivated to modify a prior art reference or combine the teaching of the prior art references

to achieve the claimed invention, and the person of ordinary skill in the art would have had a

reasonable expectation of success in doing so. See, e.g., Unigene Labs., Inc. v. Apotex, Inc., 655

F.3d 1352, 1360 (Fed. Cir. 2011). “Any need or problem known in the field of endeavor at the

time of invention and addressed by the patent can provide a reason for combining the elements in

the manner claimed.” See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). While an

analysis of any teaching, suggestion, or motivation to combine elements from different prior art

references is useful in an obviousness analysis, the overall inquiry must be expansive and

flexible, and must include the common sense and ordinary creativity of a person having ordinary

skill in the art as part of the analysis. Id. at 419-21.

        Subject to Defendants’ reservation of rights stated in these Invalidity Contentions and

based on Defendants’ present understanding of the Asserted Claims, and the proposed

constructions Britax is asserting, the prior art references identified in these Invalidity

Contentions each anticipate and/or render obvious the Asserted Claims of the corresponding

patents.

        In addition to the grounds of anticipation outlined above, the prior art references from

Tables 1-3 also render obvious the Asserted Claims of the Asserted Patents, as outlined in the

enclosed claim charts.

                3.       Prior Art Challenges (Exhibits A1-A4 and B1-B4)

        Defendants further provide exemplary, non-limited challenges based on anticipation and

obviousness in Exhibits A1-A4 and B1-B4. Defendants reserve the right to supplement the

obviousness arguments listed below using any references listed in these Invalidity Contentions

                                                    20
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 22 of 258




and any other references including those that may become known or that may become known to

be relevant during the course of discovery. Defendants further reserve the right to rely upon

combinations of references disclosed within the prosecution histories of the Asserted Patents

with the references cited herein.

       These challenges are subject to supplementation and amendment after the Court issues its

claim construction ruling, if and when Britax provides supplemental Infringement Contentions,

or as otherwise appropriate.

                       a.      ’074 Patent

                               i.     Meeker

       As explained in the chart in Exhibit A1, the Asserted Claims of the ’074 patent are

rendered unpatentable under 35 U.S.C. §§ 102 and/or 103, depending upon the claim

construction adopted in this case, by U.S. Patent No. 7,901,003 B2 to Meeker et al. (“Meeker”)

alone, or in combination with one or more other prior art references, as further identified below.

           ’074 Patent - Claims 1-3, 5-7, and 16

      Meeker anticipates and/or renders obvious claims 1-3, 5-7, and 16.
      Meeker in combination with U.S. Patent No. 6,508,510 B2 (“Yamazaki”), Japanese Laid-
       open Patent Publication No. H5-185869 (“Washimi”), European Patent Application No.
       EP0822115A2 (“Wetter”), the Uppa Baby Mesa (“Uppa Baby Mesa”), the Britax B-Safe
       35 (“B-Safe 35”) U.S. Patent No. 8,322,788 B2 (“Williams”) and/or the Graco Smart Seat
       (“Graco Smart Seat”) renders obvious claims 1-3, 5-7, and 16.

                               ii.    Takahashi

       As explained in the chart in Exhibit A2, the Asserted Claims of the ’074 patent are

rendered unpatentable under 35 U.S.C. §§ 102 and/or 103, depending upon the claim

construction adopted in this case, by U.S. Patent No. 4,913,490 to Takahashi (“Takahashi”)

alone, or in combination with one or more other prior art references, as further identified below.

           ’074 Patent - Claims 1-3, 5-7, and 16


                                                21
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 23 of 258




      Takahashi anticipates and/or renders obvious claims 1-3, 5-7, and 16.
      Takahashi in combination with Yamazaki, Washimi, and/or Wetter, renders obvious
       claims 1-3, 5-7, and 16.

                              iii.    Boulevard 70 CS

       As explained in the chart in Exhibit A3, the Asserted Claims of the ’074 patent are

rendered unpatentable under 35 U.S.C. §§ 102 and/or 103, depending upon the claim

construction adopted in this case, by the Britax Boulevard 70 Child Seat (“Boulevard 70 CS”)

alone, or in combination with one or more other prior art references, as further identified below.

           ’074 Patent - Claims 1-3, 5-7, and 16

      Boulevard 70 CS anticipates and/or renders obvious claims 1-3, 5-7, and 16.
      Boulevard 70 CS in combination with Yamazaki, Washimi, Wetter, the Uppa Baby Mesa,
       the B-Safe 35, Williams, and/or the Graco Smart Seat renders obvious claims 1-3, 5-7,
       and 16.

                              iv.     Yamazaki

       As explained in the chart in Exhibit A4, the Asserted Claims of the ’074 patent are

rendered unpatentable under 35 U.S.C. § 103, depending upon the claim construction adopted in

this case, by Yamazaki alone, or in combination with one or more other prior art references, as

further identified below.

           ’074 Patent - Claims 1-3, 5-7, and 16

      Yamazaki renders obvious claims 1-3, 5-7, and 16.
      Yamazaki in combination Meeker, U.S. Patent No. 7,163,265 B2 to Adachi (“Adachi”),
       and/or the Boulevard 70 CS renders obvious claims 1-3, 5-7, and 16.




                                                22
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 24 of 258




                       b.      ’504 Patent

                               i.      Meeker

       As explained in the chart in Exhibit B1, the Asserted Claims of the ’504 patent are

rendered unpatentable under 35 U.S.C. §§ 102 and/or 103, depending upon the claim

construction adopted in this case, by Meeker alone, or in combination with one or more other

prior art references, as further identified below.

           ’074 Patent - Claims 1-15

      Meeker anticipates and/or renders obvious claims 1-15.
      Meeker in combination with Yamazaki, Washimi, Wetter, the Uppa Baby Mesa, the B-Safe
       35, Williams, and/or the Graco Smart Seat renders obvious claims 1-15.

                               ii.     Takahashi

       As explained in the chart in Exhibit B2, the Asserted Claims of the ’504 patent are

rendered unpatentable under 35 U.S.C. §§ 102 and/or 103, depending upon the claim

construction adopted in this case, by Takahashi alone, or in combination with one or more other

prior art references, as further identified below.

           ’074 Patent - Claims 1-15

      Takahashi anticipates and/or renders obvious claims 1-15.
      Takahashi in combination with Yamazaki, Washimi, or Wetter renders obvious claims 1-
       15.

                               iii.    Boulevard 70 CS

       As explained in the chart in Exhibit B3, the Asserted Claims of the ’504 patent are

rendered unpatentable under 35 U.S.C. §§ 102 and/or 103, depending upon the claim

construction adopted in this case, by Boulevard 70 CS alone, or in combination with one or more

other prior art references, as further identified below.

           ’074 Patent - Claims 1-15

      Boulevard 70 CS anticipates and/or renders obvious claims 1-15.

                                                     23
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 25 of 258




       Boulevard 70 CS in combination with Yamazaki, Washimi, or Wetter, the Uppa Baby
        Mesa, the B-Safe 35, Williams, and/or the Graco Smart Seat renders obvious claims 1-15.

                                iv.     Yamazaki

        As explained in the chart in Exhibit B4, the Asserted Claims of the ’504 patent are

rendered unpatentable under 35 U.S.C. § 103, depending upon the claim construction adopted in

this case, by Yamazaki alone, or in combination with one or more other prior art references, as

further identified below.

            ’074 Patent - Claims 1-15

       Yamazaki renders obvious claims 1-15.
       Yamazaki in combination with Meeker, Adachi, and/or the Boulevard 70 CS renders
        obvious claims 1-15.


        To the extent that a finder of fact finds that a limitation of any of the Asserted Claims was

not disclosed by one of the references identified above, that claim is nevertheless unpatentable as

obvious because the Asserted Claims contain nothing that constitutes patentable innovation. To

the extent not anticipated, the Asserted Claims amount to nothing more than the combination of

familiar elements according to known methods to achieve predictable results and do no more

than choose between clear alternatives known to those of ordinary skill in the art.

        One of ordinary skill in the art would have been motivated to combine the references

disclosed above and in the attached charts, as each combination of art would have no unexpected

results, and at most would simply represent a known alternative to one of ordinary skill in the art.

See KSR, 127 S. Ct. at 1739-40 (rejecting the Federal Circuit’s “rigid” application of the

teaching, suggestion, or motivation to combine test, instead espousing an “expansive and

flexible” approach). Indeed, the Supreme Court held that a person of ordinary skill in the art is “a

person of ordinary creativity, not an automaton” and “in many cases a person of ordinary skill in

the art will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at
                                                  24
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 26 of 258




1742. Nevertheless, in addition to the information contained in the section above and elsewhere

in these contentions, Defendants hereby identify additional motivations and reasons to combine

the cited art.

        The prior art references identified herein would have been combined using: known

methods to yield predictable results; known techniques in the same way; a simple substitution of

one known, equivalent element for another to obtain predictable results; and/or a teaching,

suggestion, or motivation in the prior art generally. In addition, it would have been obvious to try

combining the prior art references identified above because there were only a finite number of

predictable solutions and/or because known work in one field of endeavor prompts variations

based on predictable design incentives and/or market forces either in the same field or a different

one. In addition, the combinations of the prior art references identified above would have been

obvious because the combinations represent the known potential options with a reasonable

expectation of success.

        One of ordinary skill in the art would have been motivated, or had reason, to combine the

prior art references identified above for at least the reason that they present interrelated

teachings; they disclose the effects of demands known to the design community or present in the

marketplace; they disclose the existence of a known problem for which there was an obvious

solution; they disclose the existence of a known need or problem in the field of endeavor at the

time of the invention; and the background knowledge that would have been possessed by a

person having ordinary skill in the art. For example, the prior art references are generally

directed to solving the same problems relating to control of carbon deposits on fuel injectors,

improving engine efficiency, etc. Thus, a skilled artisan seeking to solve these problems would

look to these cited references in combination.



                                                  25
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 27 of 258




        The motivation or reason to combine the teachings of the prior art references disclosed

herein is found in the references themselves and in: (1) the nature of the problems being solved;

(2) the express, implied, and inherent teachings of the prior art; (3) the knowledge of persons of

ordinary skill in the art; (4) the fact that the prior art is generally directed towards the same

problems; and/or (5) the predictable results obtained in combining the different elements of the

prior art.

        Numerous prior art references, including those identified in these Invalidity Contentions

and the attached Exhibits, reflect common knowledge and the state of the prior art before the

earliest claimed priority date of the corresponding Asserted Patents. For at least the reasons

described throughout these Invalidity Contentions, it would have been obvious to one of ordinary

skill in the art to combine any of a number of prior art references, including any combination of

those identified in the attached Exhibits to meet the limitations of the Asserted Claims. As such,

Defendants inclusion of exemplary combinations, in view of the factors and motivations

identified in the preceding paragraphs, does not preclude Defendants from identifying other

invalidating combinations as appropriate.

        The claim charts in Exhibits A1-A4 and B1-B4 identify where in each of the charted

prior art references the limitations of the Asserted Claims of the Asserted Patents are found.

Defendants do not take any particular claim construction position on any of these limitations at

this time and reserve the right to argue for specific claim constructions at the appropriate time.

To the extent some limitations may be governed by 35 U.S.C. §112 ¶ 6, Defendants take no

position in these Invalidity Contentions as to whether these limitations should properly be

construed under 35 U.S.C. §112 ¶ 6. However, the accompanying charts nevertheless provide

exemplary structure(s) and act(s) that perform the claimed functions or steps as disclosed in the



                                                  26
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 28 of 258




item of prior art. Defendants reserve the right to amend these contentions based upon any

constructions of the claims as determined by the Court that clarify or identify specific limitations

governed by 35 U.S.C. § 112 ¶ 6.

        Defendants have endeavored to cite to the most relevant portions of the identified prior

art. However, other portions of the identified prior art may additionally disclose, either expressly

or inherently, one or more elements or limitations of the Asserted Claims. In an effort to focus

the issues, Defendants identify only exemplary portions of the identified prior art. To the extent

it is found a charted reference does not expressly disclose certain claim limitations, Defendants

contend that such limitations are inherent. Defendants reserve the right to rely on uncited

portions of the identified prior art to establish the invalidity of the Asserted Claims. Moreover,

Defendants reserve the right to rely on uncited portions of the identified prior art, rely on other

references (irrespective of whether such references themselves qualify as prior art) to show the

state of the art, and/or to rely on expert testimony to provide context to, or aid in, understanding

the cited portions of the identified prior art.

        Where Defendants cite to a particular drawing or figure in the attached claim charts, the

citation encompasses the description of the drawing or figure, as well as any text associated with

the drawing or figure. Similarly, where Defendants cite to particular text concerning a drawing or

figure, the citation encompasses that drawing or figure as well.

        Relatedly, it is often the case that certain portions of patent disclosures build upon other

disclosures—even if they are referred to as a separate or alternative embodiment. Thus,

Defendants’ citations to structures or functions incorporate by reference all disclosures to related

structures or functions, including any additional detail provided as to the operation or design of

those structures or functions. Further, citations in each dependent claim include citations to each



                                                  27
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 29 of 258




claim from which it directly or indirectly depends. In addition, citations as to any recited

limitation, step, or component in the claims apply wherever each such limitation, step, or

component is repeatedly recited elsewhere in the claim

                   4.       Invalidity Under 35 U.S.C. § 102(g)4

         Each prior art patent, publication, or product identified above was either effectively filed

or issued (for patents), published (for publications) or known, used, offered for sale or sold (for

products) before the earliest claimed priority date of the Asserted Patent to which it is applied for

invalidity, and none appears to have been abandoned, suppressed, or concealed, so each such

reference also constitutes evidence of prior invention pursuant to 35 U.S.C. § 102(g) to the extent

that it is in the U.S. The persons or entities involved with each such invention include the named

inventors on the identified patents, the authors listed on the identified publications, and the

entities and individuals identified in connection with the identified products. Investigation,

analysis, and discovery are ongoing in this matter, and Defendants reserve the right to

supplement this response as appropriate.

                   5.       Prosecution History Estoppel

         The ’074 patent was filed on October 25, 2013, and a Requirement for

Restriction/Election was filed on June 2, 2015, requiring election between two patentably distinct

species: “Figures 1-8A; and Figures 9-15.” ’074 Restriction Requirement, p. 1-2. The Applicant

elected “without traverse, to prosecute Species II (Figures 9 - 15), which corresponds to all

Claims 1-20.” ’074 Response to Restriction Requirement, p. 1. Following the election, the ’074




4
  To the extent that Britax argues that the asserted patents are entitled to a priority date or effective filing date prior
to March 16, 2013, pre-AIA 35 U.S.C. §102(g) may apply. See MPEP 2159.03 (pre-AIA statutes apply to the extent
that a patent “(1) contains or contained at any time a claimed invention having an effective filing date as defined in
35 U.S.C. 100(i) that occurs before March 16, 2013; or (2) is ever designated as a continuation, divisional or
continuation-in-part of an application that contains or contained at any time such a claim”).

                                                            28
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 30 of 258




patent received a Notice of Allowance on October 7, 2016, and an Issue Notification on

November 2, 2016. ’074 Notice of Allowance, p. 1; ’074 Issue Notification, p. 1.

       The ’504 patent was filed on October 14, 2016, and on November 16, 2016, the Examiner

issued a Requirement for Restriction/Election because “[c]laim(s) 14 appears to be generic to the

following disclosed patentably distinct species: I. Figures 1-8A; and II. Figures 9-15.” ’504

Restriction Requirement, p. 2. The Examiner further stated that “[t]he species are independent or

distinct because as disclosed the different species have mutually exclusive characteristics for

each identified species [and that] these species are not obvious variants of each other based on

the current record.” Id. As a result, the Examiner required Britax “under 35 U.S.C. 121 to elect

a single disclosed species, or a single grouping of patentably indistinct species, for prosecution

on the merits to which the claims shall be restricted if no generic claim is finally held to be

allowable.” Id.

       On November 23, 2016, in its response, Britax elected, “without traverse, to prosecute

Species I, FIGS. 1 - 8A (which correlates to claims 1 - 20).” ’504 Response to Restriction

Requirement, p. 1. Following the election, the ’504 patent received a Notice of Allowance on

January 25, 2017 and an Issue Notification on February 15, 2017. ’504 Notice of Allowance, p.

1; ’504 Issue Notification, p. 1.

       A restriction requirement arises during examination at the PTO when an applicant

pursues what are determined to be multiple patentably distinct inventions in the same

application. 35 U.S.C. § 121. The examiner “may require the applicant in the reply to that action

to elect a species of his or her invention to which his or her claim will be restricted if no claim to

the genus is found to be allowable.” 37 C.F.R. § 1.146. When a patentee disavows a certain

meaning to obtain a patent, the doctrine of prosecution history estoppel narrows the meaning of



                                                  29
       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 31 of 258




the claim consistent with the scope of the claim surrendered. Phillips v. AWH Corp., 415 F.3d

1303, 1317 (Fed. Cir. 2005). Britax’s affirmative statement of electing Figures 1-8A without

traverse thus narrows the meanings of the claims of the ’504 patent.

       Once an applicant has selected a species, the policy of the Office “is that applicants are

not permitted to shift to claim another invention after an election is made and an Office action on

the merits is made on the elected invention.” MPEP § 819. Although the Examiner identified a

shift in the elected species in the Notice of Allowance, ’504 Notice of Allowance, p. 1, the shift

was neither timely nor appropriate. Thus, prosecution history estoppel applies to prohibit Britax

from obtaining claim scope in the ’504 patent outside of expressly elected Species I, Figures 1-

8A. See ’504 Response to Restriction Requirement, p. 1.

               6.      Equitable Misconduct

       Equitable misconduct must “be applied in instances where the patentee's misconduct

resulted in the unfair benefit of receiving an unwarranted claim.” Therasense v. Becston,

Dickinson, and Co., 649 F.3d 1276, 1292 (Fed. Cir. 2011). Discovery in this case is in its early

stages and ongoing, and Defendants are investigating inequitable misconduct as it relates to the

’504 and ’074 patents. To the extent evidence of inequitable conduct comes to light during

discovery, Defendants reserve the right to amend these Invalidity Contentions accordingly.

 IV.    Invalidity Under 35 U.S.C. § 112

       In addition to being invalid in view of the prior art cited above, the Asserted Claims are

invalid for the reasons explained below.

       To satisfy the written description requirement under the first paragraph of 35 U.S.C. §

112, “the description must clearly allow persons of ordinary skill in the art to recognize that the

inventor invented what is claimed.” Ariad Pharms., Inc. v. Eli Lilly and Co., 598 F.3d 1336,

1351 (Fed. Cir. 2010) (en banc) (internal quotation marks omitted). “In other words, the test for

                                                 30
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 32 of 258




sufficiency is whether the disclosure of the application relied upon reasonably conveys to those

skilled in the art that the inventor had possession of the claimed subject matter as of the filing

date.” Id.

        Further, under the first paragraph of 35 U.S.C. § 112, an enabling disclosure “must teach

those skilled in the art how to make and use the full scope of the claimed invention without

undue experimentation.” In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (emphasis added).

To satisfy the statutory bargain underlying § 112, the scope of the claims must be

“commensurate” with teachings in the specification. Enzo Biochem, Inc. v. Calgene, Inc., 188

F.3d 1362, 1377 (Fed. Cir. 1999). “The scope of the claims must be less than or equal to the

scope of the enablement.” Nat’l Recovery Techs., Inc. v. Magnetic Separation Sys., Inc., 166

F.3d 1190, 1196 (Fed. Cir. 1999).

        “[A]n enablement determination is made retrospectively, i.e., by looking back to the

filing date of the patent application and determining whether undue experimentation would have

been required to make and use the claimed invention at the time.” Enzo Biochem, 188 F.3d at

1371-72 (emphasis in original). An essential question is “whether the scope of enablement of [a

claim] is as broad as the scope of the claim.” Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200,

1212 (Fed. Cir. 1991). Thus, a claim is vulnerable to an attack for lack of an enabling disclosure

where the patent “fails to teach those in the art to make and use the invention as broadly as it is

claimed without undue experimentation.” In re Cortright, 165 F.3d 1353, 1356 (Fed. Cir. 1999).

        The need to engage in “an iterative, trial-and-error process to practice the claimed

invention,” where the specification provides “only a starting point, a direction for further

research,” precludes a finding of enablement. ALZA Corp. v. Andrz Pharm., LLC, 603 F.3d 935,

940 (Fed. Cir. 2010). Similarly, where the skilled artisan “would need to assay each of at least



                                                 31
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 33 of 258




tens of thousands of candidates” and the specification offered “no guidance or predictions about

particular substitutions” that would lead to other effective members, genus claims are not

enabled based on undue experimentation. Wyeth & Cordis Corp. v. Abbott Labs., 720 F.3d 1390,

1385-86 (Fed. Cir. 2013).

        In In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), the Federal Circuit identified eight

factors a court may consider when evaluating whether a disclosure would require undue

experimentation and therefore is not enabling, including: the nature of the invention; the breadth

of the claims; the amount of direction or guidance presented; the presence or absence of working

examples; the state of the prior art; the predictability or unpredictability of the art; the relative

skill of those in the art; and quantity of experimentation necessary.

        Further under 35 U.S.C. § 112, certain of the Asserted Claims are insolubly ambiguous

because they do not have a meaning that can be clearly and definitely determined from the

Asserted Patents. For each term listed below, the ’504 patent does not clearly support, and/or

provide antecedent basis for the term, such that the terms and phrases used by the applicant do

not define the invention with a reasonable degree of clarity and precision, and the meaning of

each term is not readily discernible to a person of ordinary skill in the art.

        Moreover, paragraph two of 35 U.S.C. § 112 requires “that a patent’s claims, viewed in

light of the specification and prosecution history, inform those skilled in the art about the scope

of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct.

2120, 2129 (2014). “[A] patent must be precise enough to afford clear notice of what is claimed,

thereby ‘appris[ing] the public of what is still open to them.’” Id. (citations omitted). In other

words, a claim “must be sufficiently definite to inform the public of the bounds of the protected

invention, i.e., what subject matter is covered by the exclusive rights of the patent.” Ancora



                                                   32
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 34 of 258




Techs., Inc. v. Apple, Inc., 744 F.3d 732, 737 (Fed. Cir. 2014) (quoting Halliburton Energy

Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008)).

       While an inventor may define specific terms to describe an invention, such defining must

be done with clarity, deliberateness, and precision. See Merck & Co., Inc., v. Teva Pharms. USA,

Inc., 395 F.3d 1364, 1370 (Fed. Cir. 2005); In re Paulsen 30 F.3d 1475, 1480 (Fed. Cir. 1994)

(quoting Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88 (Fed. Cir. 1992))

(holding that an inventor may define specific terms used to describe an invention, but must do so

“with reasonable clarity, deliberateness, and precision” and must “‘set out his uncommon

definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the

art notice of the change” in meaning (citation omitted)).

       The Asserted Claims are invalid for failure to satisfy the written description requirement

under 35 U.S.C. § 112, because the specifications for the Asserted Patents do not show that the

inventors had possession of the claimed inventions as of the filing date of the Asserted Claims.

The Asserted Claims also are invalid as indefinite under 35 U.S.C. § 112, because they fail to

particularly point out and distinctly claim the subject matter that the applicant regards as his

inventions. Subject to Defendants’ reservation of rights in these Invalidity Contentions, the

Asserted Claims are invalid for failure to meet the requirements of § 112, as explained below.

               1.      The ’504 Patent - Invalidity Under 35 U.S.C. § 112

       In view of the claim terms identified below, the asserted claims of the ’504 patent are

invalid under paragraphs one and two of 35 U.S.C. § 112, because they fail to comply with the

enablement requirement, fail to particularly point out and distinctly claim the subject matter that

the applicants regard as their invention, and/or are insolubly ambiguous because they do not have

a meaning that can be clearly and definitely determined from the ’504 patent.



                                                 33
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 35 of 258




      (a)   “forwardly and upwardly” / “forwardly from the backrest portion
            and upwardly from the seat portion” (claims 1, 5, 9, 13);

      (b)    “generally at an intersection of the seat and backrest portions”
            (claims 1, 5, 9, 13);

      (c)   “generally at a middle of the seat portion in a forward and rearward
            direction” (claims 1, 5, 9, 13);

      (d)   “a first lateral edge surface and a second lateral edge surface” / “first
            and second lateral edge surfaces” (claims 1, 9, 10);

      (e)    “extending along respective sides of the tensioning mechanism from
            and transverse to the axis” (claims 1, 5, 9);

      (f)    “at least partly displaced” (claims 1, 5);

      (g)   “secure the child seat to the vehicle seat” (claims 1, 6, 9, 10, 13);

      (h)   “the first and second lateral edge surfaces of respective different
            portions of the tensioning mechanism” (claim 1);

      (i)    “first and second edge surfaces” (claim 4);

      (j)   “first and second lateral edges” (claims 1, 5, 13)

      (k)   “a first rigid edge surface and a second rigid edge surface” / “first and
            second rigid edge surfaces” (claims 5, 6);

      (l)    “substantially adjacent to the seat base” (claims 1, 5, 9, 13);

      (m)    “lap section” / “shoulder section” (claims 5, 6)

      (n)   “opposing side portions” (claim 9);

      (o)    “engaging surface” (claim 9);

      (p)   “tensioned configuration” (claim 9);

      (q)    “pivot structure” (claim 13);

      (r)    “a first lateral edge surface and a second lateral edge surface” / “first
            and second lateral edge surfaces” (claims 1, 9, 10);

      (s)    “first pivot portion” / “second pivot portion” (claim 13);

      (t)    “third and fourth lateral edges” (claim 13);



                                     34
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 36 of 258




               (u)      “first and second lateral edges that protrude forwardly and upwardly
                       . . . third and fourth lateral edges that protrude forwardly and
                       upwardly” (claim 13);

               (v)     “first lateral edge member and a second lateral edge member” / “first
                       and second lateral edge members” (claim 13);

               (w)     “third and fourth lateral edge members” (claim 13);

               (x)     “proximate to the second belt path” / “proximate to the first belt
                       path” (claim 13);

               (y)     “proximate to the seat portion” (claim 13);

               (z)     “third position” / “fourth position” (claim 13)


               2.      The ’074 Patent - Invalidity Under 35 U.S.C. § 112

       In view of the claim terms identified below, the asserted claims of the ’074 patent are

invalid under paragraphs one and two of 35 U.S.C. § 112, because they fail to comply with the

enablement requirement, fail to particularly point out and distinctly claim the subject matter that

the applicants regard as their invention, and are insolubly ambiguous because they do not have a

meaning that can be clearly and definitely determined from the ’074 patent.

               (a)     “untensioned state” (claims 1, 16) / “untensioned configuration”
                       (claims 7, 16);

               (b)     “forwardly and upwardly” (claims 1, 16);

               (c)     “downwardly and forwardly” (claims 1, 16);

               (d)     “upwardly and rearwardly” (claims 1, 16);

               (e)     “first and second lateral edges” (claims 1, 16);

               (a)     “first and second edges” (claims 1, 3, 5, and 16);

               (b)     “proximal end” / “distal end” (claims 1, 16)

               (c)     “substantially adjacent to the seat base” (claims 1, 16);

               (d)     “sitting surface” (claims 1, 16);

               (e)     “first belt path spanning the first and second edges” (claim 3);
                                                35
      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 37 of 258




              (f)       “proximate an intermediate region of the seat portion” (claim 6) /
                       “proximate an intersection of the backrest portion and the seat
                       portion” (claim 7)

       Defendants expressly reserve the right to revise, amend, and/or supplement these

contentions, based on newly discovered information produced during discovery and/or based on

claim constructions determined by the Court.


                                         Respectfully submitted,

Dated: July 24, 2019                        By: /s/ Gary Ma
                                                Gary Ma
                                                FINNEGAN, HENDERSON, FARABOW,
                                                 GARRETT & DUNNER, L.L.P.
                                                3300 Hillview Ave
                                                Palo Alto, CA 94304
                                                (650) 849-6600
                                                gary.ma@finnegan.com

                                                Roger D. Taylor
                                                LAW OFFICE OF ROGER TAYLOR, LLC
                                                552 Woodvalley Drive SW
                                                Marietta, GA 30064
                                                Phone: (770) 331-8733
                                                roger@taylorfirm.law

                                                Samuel E. Cohen, Esquire
                                                Gross McGinley, LLP
                                                33 S. 7th Street; PO Box 4060
                                                Allentown, PA 18101
                                                (610) 820-5450
                                                scohen@grossmcginley.com


                                                Attorneys for Defendants Nuna International B.V.
                                                and Nuna Baby Essentials, Inc.




                                               36
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 38 of 258




                                      CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of July, 2019, I delivered a true copy of the

 foregoing by electronic mail to the following:


MYERS, BRIER & KELLY, LLP
Daniel T. Brier (PA ID 53248)
Suzanne P. Conaboy (PA ID 314036)
425 Spruce Street, Suite 200
Scranton, PA 18503
Telephone: (570) 342-6100
dbrier@mbklaw.com
sscanlon@mbklaw.com

KILPATRICK TOWNSEND & STOCKTON LLP
N. Dean Powell, Jr.
1001 West Fourth Street
Winston-Salem, NC 27101
Telephone: (336) 607-7300
Facsimile: (336) 607-7500
dpowell@kilpatricktownsend.com

Steven D. Moore
Two Embarcadero Center, Eighth Floor
San Francisco, CA 94111
Telephone: (415) 576-0200
Facsimile: (415) 576-0300
smoore@kilpatricktownsend.com

Kasey E. Koballa
607 14th Street, NW, Suite 900
Washington, DC 20005
Telephone: (202) 639-4713
Facsimile: (202) 315-3024

Attorneys for Plaintiff Britax Child Safety, Inc.


                                                    .




                                                        37
                          Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 39 of 258

                           Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

        Based upon Plaintiff’s Amended Complaint, and Disclosure of Asserted Claims and Infringement Contentions and clam charts,
and the apparent claim constructions and applications of the claims to Defendants accused products and/or components, as best as they
can be deciphered, the reference charted below anticipates or at least renders obvious the asserted claims. These invalidity contentions
are not an admission by Defendants that the accused products or components, including any current or past version of these products or
components, are covered by, or infringe the asserted claims, particularly when these claims are properly construed and applied. These
invalidity assertions are also not an admission that Defendants concede or acquiesce to any claim construction(s) implied or suggested
by Plaintiff in its Amended Complaint or the Disclosure of Asserted Claims and Infringement Contentions and clam charts. Nor are
Defendants asserting any claim construction positions through these charts, including whether the preamble is a limitation. The portions
of the prior art reference cited below are not exhaustive but are exemplary in nature.
        The chart below discloses how prior art references identified by Defendants discloses, either expressly or inherently, and/or
render obvious each of the asserted claims. The citations provided are exemplary and do not necessarily include each and every
disclosure of the limitation in the references. Defendants have endeavored to cite to the most relevant portions of the identified prior art,
but other portions of the identified prior art may additionally disclose, either expressly or inherently, and/or render obvious one or more
limitations of the asserted claims. Thus, Defendants reserve the right to rely on: (1) uncited portions of the identified prior art; (2) other
prior art not identified herein; (3) references that show the state of the art (irrespective of whether such references themselves qualify as
prior art to the asserted patents); (4) factual testimony from the inventors or authors of the prior art references, or purveyors of prior art
devices; and/or (5) expert testimony, to provide context to or aid in understanding the prior art and the state of the art at the time of the
alleged inventions.
        The lack of a citation for an element should not be deemed an admission that the element is not disclosed or is not inherent in
the reference. When the chart indicates a particular reference discloses or embodies a limitation, the terms “discloses,” “disclosed,”
“embodies,” and “embodied” refer to explicit and/or inherent disclosure and/or obvious variations of the actual disclosure. Further, due
to the insoluble ambiguity of certain claims and claim limitations, Defendant has, in some instances, used its best efforts to reasonably
interpret the claims to fulfill their duties in charting the prior art references.
        Where Defendants cite to a particular drawing or figure in the accompanying charts, the citation encompasses the description of
the drawing or figure, as well as any text associated with the drawing or figure. Similarly, where Defendants cite to particular text
concerning a drawing or figure, the citation encompasses that drawing or figure as well. Certain identified prior art inherently discloses
features of the asserted claims. Defendants reserve the right to rely on inherency to demonstrate the invalidity of the asserted claims.
Moreover, certain prior art references may inherently disclose certain features of the asserted claims as construed by Plaintiff. Defendants
may rely on cited or uncited portions of the prior art, other documents, factual testimony, and expert testimony to establish the inherency
of certain features of the prior art to invalidate the asserted claims.

                                                                      1
                          Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 40 of 258

                           Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

        Defendants contend that one of ordinary skill in the art at the time of the purported invention would have been motivated to
combine one or more of the identified references together. In general, a motivation to combine any of the identified references with
others exists within the references themselves, as well as within the knowledge of those of ordinary skill in the art. These references
identify and address the same technical issues and suggest similar solutions to those issues. Additionally, a person of ordinary skill in
the art at the time of the purported invention would have been motivated to combine the prior art references identified by (i) his or her
education and experience, (ii) the state of the prior art as a whole, (iii) the nature of the problem to be solved, (iv) common knowledge
in the art, (v) common sense, (vi) design incentives, (vii) market forces, and/or (viii) a desire to tailor a solution using all of the skills
and knowledge at his or her disposal. See, e.g., KSR Int’l Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007); Examination Guidelines for
Determining Obviousness Under 35 U.S.C. §103 in View of the Supreme Court Decision in KSR Int’l v. Teleflex, Inc., Fed. Reg. 57526
(Oct. 10, 2007).




                                                                      2
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 41 of 258

                       Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

    The following list illustrates the grounds for invalidity:

   Britax        Child     Safety,     Inc.,      Britax      Boulevard        70     CS      User      Guide,       (2011)
    https://us.britax.com/media/7420/p473100_r1_blvd_cs_us_web.pdf, Britax Convertible Car Seats: Forward Facing Installation
    using Lap/Shoulder Belt and Two Lock-Offs, YouTube (Jan. 6, 2011) https://www.youtube.com/watch?v=OrL4oZaEwuk, Britax
    Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs, YouTube (Jan. 6, 2011),
    https://www.youtube.com/watch?v=I1gD5S-9NFE&t=59s, (collectively, “Boulevard 70 CS”) anticipates claims 1-3, 5-7, and
    16.
   Boulevard 70 CS renders obvious claims 1-3, 5-7, and 16.
   Boulevard 70 CS in combination with U.S. Patent No. 6,508,510 B2 (“Yamazaki”), Japanese Laid-open Patent Publication No.
    H5-185869 (“Washimi”), European Patent Application No. EP0822115A2 (“Wetter”), the Uppa Baby Mesa Instruction Manual
    (“Uppa Baby Mesa”), the Britax B-Safe 35 User Guide (“B-Safe 35”) U.S. Patent No. 8,322,788 B2 (“Williams”) and/or the
    Graco Smart Seat Owner’s Manual (“Graco Smart Seat”) renders obvious claims 1-3, 5-7, and 16.




                                                                 3
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 42 of 258

                          Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                           Invalidity Chart for U.S. Patent No. 9,499,074


     Claim Language                                                            Prior Art
[1(p)] A child seat           Boulevard 70 CS discloses or renders obvious a child seat configured to be secured to a vehicle seat in
configured to be secured      both a rear-facing and front-facing orientation. Boulevard 70 CS User Guide, p. 15; Britax Convertible
to a vehicle seat in both a   Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs; Britax Convertible
rear-facing and front-        Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
facing orientation, the
child seat comprising:




                                                                             Id., p. 15.




                                                                 4
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 43 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                                                                  Id., p. 15.




                                                       5
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 44 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                                Lock-Offs (annotated).




                                                       6
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 45 of 258

                        Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                           Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                            Prior Art




                                Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation in claim 1.

[1(a)(1)] a seat base         Boulevard 70 CS discloses or renders obvious a seat base defining a seat portion, a backrest portion, and
defining a seat portion, a    first and second lateral edges that protrude forwardly and upwardly from the seat and backrest portions.
backrest portion, and first   Boulevard 70 CS User Guide, p. 22.
and second lateral edges
that protrude forwardly
and upwardly from the
seat and backrest portions,

                                                                  7
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 46 of 258

                         Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                           Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                           Prior Art




                                                                             Id., p. 22.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation in claim 1.

[1(a)(2)] wherein the seat   Boulevard 70 CS discloses or renders obvious the seat base is configured to receive a belt of the vehicle
base is configured to        seat in an untensioned state to secure the child seat to the vehicle seat in an untensioned configuration.
receive a belt of the        Boulevard 70 CS User Guide, p. 23; Britax Convertible Car Seats: Rear Facing Installation using
vehicle seat in an           Lap/Shoulder Belt and Two Lock-Offs.
                                                                  8
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 47 of 258

                        Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                         Invalidity Chart for U.S. Patent No. 9,499,074


     Claim Language                                                      Prior Art
untensioned state to secure
the child seat to the
vehicle seat in an
untensioned configuration;
and




                                                            Boulevard 70 CS User Guide, p. 23.




                                                              9
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 48 of 258

                        Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                          Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                          Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation in claim 1.

[1(b)(1)] a tensioning       Boulevard 70 CS discloses or renders obvious a tensioning mechanism having a proximal end pivotally
mechanism having a           attached to the backrest portion of the seat base and a distal end comprising a sitting surface for an
proximal end pivotally       occupant of the child seat and an engaging surface facing opposite to the sitting surface. Boulevard 70
attached to the backrest     CS User Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder
portion of the seat base     Belt and Two Lock-Offs.
and a distal end
comprising a sitting
surface for an occupant of
                                                                10
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 49 of 258

                          Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                           Invalidity Chart for U.S. Patent No. 9,499,074


     Claim Language                                                        Prior Art
the child seat and an
engaging surface facing
opposite to the sitting
surface,




                                                              Boulevard 70 CS User Guide, p. 29.




                                                               11
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 50 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                                                     Boulevard 70 CS User Guide, p. 14.




                                                      12
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 51 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                      Prior Art




                      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                 (annotated).

                     Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
                     it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
                     Yamazaki’s tensioning mechanism. Furthermore, although Yamazaki teaches a tensioning mechanism
                     attached to the seat base, it would have been obvious to one of ordinary skill in the art to incorporate
                     Yamazaki’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Yamazaki discloses:



                                                         13
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 52 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                        Prior Art
                            “The base 10 is fastened to the passenger seat 7 by a lap-and-diagonal seat belt 4. The seat belt 4
                            has a diagonal section 4a extending between a tongue plate 5 (FIG. 5) to be engaged with a latch
                            6 (FIG. 5) connected to the floor of the vehicle and a retractor (not shown), and a lap section 4b
                            extending between the tongue plate 5 (FIG. 5) and an anchor (fixed member) 9 (FIG. 5).”
                            Yamazaki, 3:30-36.

                            “Step 1: The base 10 is set on the passenger seat 7 of the vehicle. Step 2: The tongue plate 5 of
                            the seat belt 4 is engaged with the latch 6 with the lap section 4b of the seat belt 4 extended under
                            the lever 12 of the seat belt tightening mechanism 11.” Id., 4:27-32.




                                                                     Id., Fig. 1.

                                                         14
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 53 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                      Prior Art

                     In another alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
                     claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
                     CS with Washimi’s tensioning mechanism. Furthermore, although Washimi teaches a tensioning
                     mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the art to
                     incorporate Washimi’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Washimi
                     discloses:

                            “In the straddle part 56, the webbing 60 is positioned with the lap webbing 66 and shoulder
                            webbing 68 stacked together in a state where the tongue plate 62 is engaged with the buckle
                            device 64.” Washimi, ¶[0023].




                                                              Id., Fig. 1 (annotated).
                                                         15
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 54 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                   Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                       Prior Art




                                                               Id., Fig. 2 (annotated).

                     In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
                     claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
                     CS with Wetter’s tensioning mechanism. Furthermore, although Wetter teaches a tensioning mechanism
                     attached to the seat base, it would have been obvious to one of ordinary skill in the art to incorporate
                     Wetter’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Wetter discloses:



                                                         16
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 55 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                       Prior Art
                            “During installation, both the lap and shoulder portions of an adult seat belt 136 for the vehicle
                            seat 128, 130 are engaged round the belt guides 134 as shown in Figure 10. Next, a U-shaped
                            strap deflecting member 138, which has its ends pivotally engaging in holes 140 and 142 in
                            the side limbs 114 and 116 of the base member, is pivoted downwardly from the position shown
                            in Figure 10 to the position shown in Figure 11 in which it deflects the adult seat belt 136
                            downwardly between the belt guides 134, thereby tightening the belt 136 and compressing
                            the springs of the seat cushion 130 of the vehicle seat. The deflection member 138 is held in the
                            position shown in Figures 9 and 11 (in which it lies substantially parallel to the limbs 114 and
                            116 of the base member) by springloaded detents 144 and 146 on the base member 110 adjacent
                            to the junctions between the central portion 112 and the end portions 114 and 116 respectively.”
                            Wetter, 5:6-23.




                                                        17
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 56 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                     Prior Art
                                                            Id., Fig. 9 (annotated).




                                                           Id., Fig. 10 (annotated).




                                                      18
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 57 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                   Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                       Prior Art




                                                              Id., Fig. 10 (annotated).

                     In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
                     claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
                     CS with Uppa Baby Mesa’s tensioning mechanism. Furthermore, although Uppa Baby Mesa teaches a
                     tensioning mechanism attached to the seat base, it would have been obvious to one of ordinary skill in
                     the art to incorporate Uppa Baby Mesa’s tensioning mechanism into Boulevard 70 CS’s child seat. For
                     example, literature disclosing the Uppa Baby Mesa discloses:
                                                         19
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 58 of 258

Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074




                                Uppa Baby Mesa Instruction Manual, p. 23.

                                     20
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 59 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                         Prior Art
                     In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
                     claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
                     CS with B-Safe 35’s tensioning mechanism. Furthermore, although B-Safe 35 teaches a tensioning
                     mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the art to
                     incorporate B-Safe 35’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, literature
                     disclosing the B-Safe 35 discloses:




                                                        Britax B-Safe 35 User Guide, p. 16.




                                                         21
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 60 of 258

Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074




                                                Id., p. 17.
                                     22
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 61 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                       Prior Art

                    In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
                    claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
                    CS with Williams’s tensioning mechanism. Furthermore, although Williams teaches a tensioning
                    mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the art to
                    incorporate Williams’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Williams
                    discloses:

                           “Referring to FIG. 1, the base 10 may be formed integrally in one piece or an assembly of
                           multiply piece, having a curved supporting surface 11 for support a infant travel seat thereon and
                           a pair of side guiding openings 12 for allowing a belt passing therethrough so as to secure the
                           base 10 to the vehicle seat. Referring to FIGS. 2 and 3, the biting compartment 32 is formed on
                           the base 10 between the pair of side guiding openings 12 where the belt 20 could pass is passing
                           thereover. The covering plate 31 has one end coaxial with the colored rotor 35 and pivoted to one
                           end of the biting compartment 32 for closing the biting compartment 32 when being rotated to a
                           closed position, and another end pivoted with a rotatable depressor 34 for pressing the belt 20 into
                           the biting compartment 32 when the covering plate 31 is rotated to and positioned in the closed
                           position. [P]referably, a resilient element 36 may be mounted between the covering plate 31 and
                           the rotatable depressor 34, so as to keep the rotatable depressor 34 in an opened position. In one
                           embodiment, the resilient element 36 is a compression spring for biasing the rotatable depressor
                           34 downward and keeping in the opened position. When the covering plate 31 is carrying the
                           rotatable depressor 34 to press the belt 20, it would compress the resilient element 36 and cause
                           the rotatable depressor 34 to rotate and close to the covering plate 31 to a closed position.” Id.,
                           2:49-3:7.

                           “Referring to FIGS. 5 and 6, before tying the base 10 to a vehicle seat, the belt 20 is passing
                           through the pair of side guiding openings 12 and secure its free end to an anchor which is
                           mounted within the vehicle seat. By this way, may secure the base 10 to the vehicle seat tightly.”
                           Id., 3:41-45.


                                                         23
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 62 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                     Prior Art


                           “In order to inhibit the sliding between the base 10 and belt 20, the user may rotate the covering
                           plate 31 to close the biting compartment 32, thus would carry the rotatable depressor 34 to press
                           the belt 20 into the biting compartment 32. After being closed the covering plate 31, the user may
                           rotate the holding plate 33 to engage and lock the covering plate 31 in the closed position.” Id.,
                           3:16-52.




                                                                 Id., FIGS. 1, 2.




                                                       24
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 63 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                      Prior Art




                                                                   Id., FIG. 5.

                    In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
                    claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
                    CS with Graco Smart Seat’s tensioning mechanism. Furthermore, although Graco Smart Seat teaches a
                    tensioning mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the
                    art to incorporate Graco Smart Seat’s tensioning mechanism into Boulevard 70 CS’s child seat. For
                    example, literature disclosing the Graco Smart Seat discloses:




                                                        25
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 64 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                                                  Graco Smart Seat Owner’s Manual, p. 30.




                                                      26
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 65 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                   Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                       Prior Art




                                                                      Id., p. 31.

                     One of ordinary skill in the art would have been motivated to combine the Boulevard 70 CS with
                     Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat because
                     these references teach systems securing child seats to vehicle seats using securing mechanisms. The
                     Boulevard 70 CS uses a tensioning mechanism to ensure “that the child seat cannot be moved front to
                     back or side to side more than 1 in. (2.5 cm) at the belt path. If the child seat is not secure, repeat
                     installation or use a different seating location.” Boulevard CS 70 User Guide, p. 21, 23, 25, 27, 29, 31.
                                                         27
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 66 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                   Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                         Prior Art
                     As identified, the installation of Boulevard 70 CS’s child seat can sometimes result in loose installations.
                     Id. Therefore, a person of ordinary skill in the art would have looked to improve Boulevard CS 70’s
                     locking tabs with one of the tensioning mechanisms disclosed in Yamazaki, Washimi, Wetter, Uppa Baby
                     Mesa, B-Safe 35, Williams, and/or Graco Smart Seat.

                     The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                     Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.




                                                         28
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 67 of 258

                       Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                         Invalidity Chart for U.S. Patent No. 9,499,074


     Claim Language                                                           Prior Art
[1(b)(2)] wherein the       Boulevard 70 CS discloses or renders obvious the tensioning mechanism is movable downwardly and
tensioning mechanism is     forwardly to a first position substantially adjacent to the seat base and upwardly and rearwardly to a
movable downwardly and      second position displaced therefrom. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats:
forwardly to a first        Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
position substantially
adjacent to the seat base
and upwardly and
rearwardly to a second
position displaced
therefrom,




                                                             Boulevard 70 CS User Guide, p. 14.




                                                               29
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 68 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                 (annotated).




                                                       30
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 69 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                     Prior Art




                      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                 (annotated).

                     Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                     35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation in claim 1.




                                                        31
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 70 of 258

                          Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                              Invalidity Chart for U.S. Patent No. 9,499,074


      Claim Language                                                               Prior Art
[1(b)(3)] wherein placing       Boulevard 70 CS discloses or renders obvious placing the tensioning mechanism in the second position
the tensioning mechanism        allows the seat base to receive the belt, and movement of the tensioning mechanism from the second
in the second position          position to the first position presses the belt against the first and second edges and deflects a portion of
allows the seat base to         the belt between first and second edges to be closer to the seat or backrest portion than portions of the
receive the belt, and           belt that engage the first and second edges and thus applies tension to the belt to secure the child seat to
movement of the                 the vehicle seat in a tensioned configuration. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car
tensioning mechanism            Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
from the second position
to the first position presses
the belt against the first
and second edges and
deflects a portion of the
belt between first and
second edges to be closer
to the seat or backrest
portion than portions of
the belt that engage the
first and second edges and
thus applies tension to the
belt to secure the child
seat to the vehicle seat in a
tensioned configuration,



                                                                   Boulevard 70 CS User Guide, p. 14.




                                                                    32
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 71 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                                Lock-Offs (annotated).




                                                      33
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 72 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                      Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                                Lock-Offs (annotated).

                     Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
                     it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
                     Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
                     tensioning mechanism, as discussed in element 1(b)(1).

                                                         34
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 73 of 258

                         Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                          Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                           Prior Art

                             See claim element 1(b)(1) for the motivation to combine.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(c)] wherein the seat      Boulevard 70 CS discloses or renders obvious the seat base of the child seat is configured to receive the
base of the child seat is    belt when the seat base is in both a rear-facing orientation and when the seat base is in a front-facing
configured to receive the    orientation. Boulevard 70 CS User Guide, p. 22, 28.
belt when the seat base is
in both a rear-facing
orientation and when the
seat base is in a front-
facing orientation.




                                                                 35
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 74 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                                                                  Id., p. 22.


                                                      36
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 75 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                                                                  Id., p. 28.
                                                      37
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 76 of 258

                         Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                             Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                              Prior Art

                               Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                               35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.


2. The child seat              Boulevard 70 CS discloses or renders obvious that the tensioning mechanism is configured to rotate, in
according to claim 1,          response to receiving a substantially vertical force, from the second position to the first position to apply
                               tension to the belt to secure the child seat to the vehicle seat in a tensioned configuration. Boulevard 70
wherein the tensioning         CS User Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder
mechanism is configured        Belt and Two Lock-Offs.
to rotate, in response to
receiving a substantially
vertical force, from the
second position to the first
position to apply tension
to the belt to secure the
child seat to the vehicle
seat in a tensioned
configuration.




                                                                   Boulevard 70 CS User Guide, p. 14.
                                                                    38
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 77 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                                Lock-Offs (annotated).




                                                      39
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 78 of 258

                        Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                         Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                          Prior Art




                                     Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                                       Lock-Offs (annotated).

                            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 2.


3. The child seat           Boulevard 70 CS discloses or renders obvious the seat base is configured to receive the belt so as to
according to claim 1,       define a first belt path spanning the first and second edges. Boulevard 70 CS User Guide, p. 23.


                                                                40
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 79 of 258

                         Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                            Invalidity Chart for U.S. Patent No. 9,499,074


     Claim Language                                                           Prior Art
wherein the seat base is
configured to receive the
belt so as to define a first
belt path spanning the first
and second edges.




                                                                              Id., p. 23.

                               Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
                               it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with

                                                                   41
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 80 of 258

                         Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                             Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                           Prior Art
                               Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
                               tensioning mechanism, as discussed in element 1(b)(1).

                               See claim element 1(b)(1) for the motivation to combine.

                               Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                               35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 3.


5. The child seat              Boulevard 70 CS discloses or renders obvious the seat base is further configured to receive the belt so as
according to claim 3,          to define the first belt path when the child seat is in the rear-facing orientation, and wherein the seat base
                               is configured to receive the belt so as to define a second belt path spanning the first and second edges
wherein the seat base is       when the child seat is in the forward-facing orientation. Boulevard 70 CS User Guide, p. 23, 29; Britax
further configured to          Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs; Britax
receive the belt so as to      Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
define the first belt path
when the child seat is in
the rear-facing orientation,
and

wherein the seat base is
configured to receive the
belt so as to define a
second belt path spanning
the first and second edges
when the child seat is in
the forward-facing
orientation.



                                                                    42
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 81 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                                                                  Id., p. 23.




                                                      43
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 82 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                                                                  Id., p. 29.




                                                      44
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 83 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                                Lock-Offs (annotated).




                                                      45
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 84 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                     Prior Art




                       Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                     Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                     35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.




                                                        46
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 85 of 258

                        Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                           Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                           Prior Art
6. The child seat             Boulevard 70 CS discloses or renders obvious the first belt path is defined between the tensioning
according to claim 5,         mechanism and the seat base at a position proximate an intermediate region of the seat portion.
                              Boulevard 70 CS User Guide, p. 23; Britax Convertible Car Seats: Rear Facing Installation using
wherein the first belt path   Lap/Shoulder Belt and Two Lock-Offs.
is defined between the
tensioning mechanism and
the seat base at a position
proximate an intermediate
region of the seat portion.




                                                                 Boulevard 70 CS User Guide, 23.



                                                                 47
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 86 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                     Prior Art




                             Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-
                                                                   Offs (annotated).

                     Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                     35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 6.



                                                        48
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 87 of 258

                        Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                         Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                         Prior Art
7. The child seat           Boulevard 70 CS discloses or renders obvious that the second belt path is defined between the tensioning
according to claim 5,       mechanism and the seat base at a position proximate an intersection of the backrest portion and the seat
                            portion. Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation
wherein the second belt     using Lap/Shoulder Belt and Two Lock-Offs.
path is defined between
the tensioning mechanism
and the seat base at a
position proximate an
intersection of the
backrest portion and the
seat portion.




                                                              Boulevard 70 CS User Guide, p. 29.




                                                               49
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 88 of 258

                        Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                            Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                            Prior Art




                                       Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                                         Lock-Offs (annotated).

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 7.

[16(p)] A method for          Boulevard 70 CS discloses or renders obvious a method for manufacturing a child seat configured to be
manufacturing a child seat    secured to a vehicle seat in both a rear-facing orientation and a front-facing orientation. Boulevard 70 CS
configured to be secured      User Guide, p. 15; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt
to a vehicle seat in both a   and Two Lock-Offs; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and
rear-facing orientation and   Two Lock-Offs.
                                                                  50
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 89 of 258

                         Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                          Invalidity Chart for U.S. Patent No. 9,499,074


     Claim Language                                                       Prior Art
a front-facing orientation,
the method comprising:




                                                             Boulevard 70 CS User Guide, p. 15.




                                                              51
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 90 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                                                                  Id., p. 15.




                                                      52
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 91 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                                Lock-Offs (annotated).




                                                      53
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 92 of 258

                        Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                          Invalidity Chart for U.S. Patent No. 9,499,074


    Claim Language                                                         Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 16.

16(a) providing a seat base See claim element [1(a)(1)] and [(1)(a)(2)].
defining a seat portion, a
backrest portion, and first Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
and second lateral edges    35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 16.
that protrude forwardly
and upwardly from the
seat and backrest portions,
wherein the seat base is
                                                                54
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 93 of 258

                         Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                             Invalidity Chart for U.S. Patent No. 9,499,074


     Claim Language                                                            Prior Art
configured to receive a
belt of the vehicle seat in
an untensioned state to
secure the child seat to the
vehicle seat in an
untensioned configuration;
and

16(b)(1) attaching a           Boulevard 70 CS discloses or renders obvious the seat base is configured to receive a belt of the vehicle
proximal end of a              seat in an untensioned state to secure the child seat to the vehicle seat in an untensioned configuration.
tensioning mechanism the       Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using
backrest portion of to the     Lap/Shoulder Belt and Two Lock-Offs.
seat base, wherein a distal
end of the tensioning
mechanism comprises a
sitting surface for an
occupant of the child seat
and an engaging surface
facing opposite to the
sitting surface,




                                                                   55
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 94 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                                                     Boulevard 70 CS User Guide, p. 29.




                                                      56
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 95 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                                                      Boulevard 70 CS User Guide, p. 14




                                                      57
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 96 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                      Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                                Lock-Offs (annotated).

                     Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                     35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 16.




                                                        58
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 97 of 258

                       Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                         Invalidity Chart for U.S. Patent No. 9,499,074


     Claim Language                                                           Prior Art
16(b)(2) wherein the        Boulevard 70 CS discloses or renders obvious the tensioning mechanism is rotatable downwardly and
tensioning mechanism is     forwardly to a first position substantially adjacent to the seat base and upwardly and rearwardly to a
rotatable downwardly and    second position displaced therefrom. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats:
forwardly to a first        Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
position substantially
adjacent to the seat base
and upwardly and
rearwardly to a second
position displaced
therefrom,




                                                              Boulevard 70 CS User Guide, p. 14




                                                               59
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 98 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                    Prior Art




                      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                 (annotated).




                                                       60
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 99 of 258

                 Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                  Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                      Prior Art




                      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                 (annotated).

                     Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                     35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 16.



                                                        61
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 100 of 258

                         Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                          Invalidity Chart for U.S. Patent No. 9,499,074


      Claim Language                                                         Prior Art
16(b)(3) wherein placing      See claim element 1(b)(3).
the tensioning mechanism
in the second position
allows the seat base to       Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
receive the belt, and the     35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 16.
movement of the
tensioning mechanism
from the second position
to the first position presses
the belt against the first
and second edges and
deflects a portion of the
belt between first and
second edges to be closer
to the seat or backrest
portion than portions of
the belt that engage the
first and second edges and
thus applies tension to the
belt to secure the child
seat to the vehicle seat in a
tensioned configuration,

16(c) wherein the seat       Boulevard 70 CS discloses or renders obvious the seat base of the child seat is configured to receive the
base of the child seat is    belt in both a rear-facing and front-facing orientation. Boulevard 70 CS User Guide, p. 22, 28,
configured to receive the
belt in both a rear-facing
and front-facing
orientation.

                                                                 62
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 101 of 258

                  Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                   Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                     Prior Art




                                                                   Id., p. 22.



                                                       63
                 Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 102 of 258

                  Exhibit A3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,499,074

                                   Invalidity Chart for U.S. Patent No. 9,499,074


Claim Language                                                       Prior Art




                                                                     Id. at 28.

                      Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                      35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 16.

                                                         64
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 103 of 258

                           Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

        Based upon Plaintiff’s Amended Complaint, and Disclosure of Asserted Claims and Infringement Contentions and clam charts,
and the apparent claim constructions and applications of the claims to Defendants accused products and/or components, as best as they
can be deciphered, the reference charted below anticipates or at least renders obvious the asserted claims. These invalidity contentions
are not an admission by Defendants that the accused products or components, including any current or past version of these products or
components, are covered by, or infringe the asserted claims, particularly when these claims are properly construed and applied. These
invalidity assertions are also not an admission that Defendants concede or acquiesce to any claim construction(s) implied or suggested
by Plaintiff in its Amended Complaint or the Disclosure of Asserted Claims and Infringement Contentions and clam charts. Nor are
Defendants asserting any claim construction positions through these charts, including whether the preamble is a limitation. The portions
of the prior art reference cited below are not exhaustive but are exemplary in nature.
        The chart below discloses how prior art references identified by Defendants discloses, either expressly or inherently, and/or
render obvious each of the asserted claims. The citations provided are exemplary and do not necessarily include each and every
disclosure of the limitation in the references. Defendants have endeavored to cite to the most relevant portions of the identified prior art,
but other portions of the identified prior art may additionally disclose, either expressly or inherently, and/or render obvious one or more
limitations of the asserted claims. Thus, Defendants reserve the right to rely on: (1) uncited portions of the identified prior art; (2) other
prior art not identified herein; (3) references that show the state of the art (irrespective of whether such references themselves qualify as
prior art to the asserted patents); (4) factual testimony from the inventors or authors of the prior art references, or purveyors of prior art
devices; and/or (5) expert testimony, to provide context to or aid in understanding the prior art and the state of the art at the time of the
alleged inventions.
        The lack of a citation for an element should not be deemed an admission that the element is not disclosed or is not inherent in
the reference. When the chart indicates a particular reference discloses or embodies a limitation, the terms “discloses,” “disclosed,”
“embodies,” and “embodied” refer to explicit and/or inherent disclosure and/or obvious variations of the actual disclosure. Further, due
to the insoluble ambiguity of certain claims and claim limitations, Defendant has, in some instances, used its best efforts to reasonably
interpret the claims to fulfill their duties in charting the prior art references.
        Where Defendants cite to a particular drawing or figure in the accompanying charts, the citation encompasses the description of
the drawing or figure, as well as any text associated with the drawing or figure. Similarly, where Defendants cite to particular text
concerning a drawing or figure, the citation encompasses that drawing or figure as well. Certain identified prior art inherently discloses
features of the asserted claims. Defendants reserve the right to rely on inherency to demonstrate the invalidity of the asserted claims.
Moreover, certain prior art references may inherently disclose certain features of the asserted claims as construed by Plaintiff. Defendants
may rely on cited or uncited portions of the prior art, other documents, factual testimony, and expert testimony to establish the inherency
of certain features of the prior art to invalidate the asserted claims.

                                                                      1
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 104 of 258

                           Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

        Defendants contend that one of ordinary skill in the art at the time of the purported invention would have been motivated to
combine one or more of the identified references together. In general, a motivation to combine any of the identified references with
others exists within the references themselves, as well as within the knowledge of those of ordinary skill in the art. These references
identify and address the same technical issues and suggest similar solutions to those issues. Additionally, a person of ordinary skill in
the art at the time of the purported invention would have been motivated to combine the prior art references identified by (i) his or her
education and experience, (ii) the state of the prior art as a whole, (iii) the nature of the problem to be solved, (iv) common knowledge
in the art, (v) common sense, (vi) design incentives, (vii) market forces, and/or (viii) a desire to tailor a solution using all of the skills
and knowledge at his or her disposal. See, e.g., KSR Int’l Co. v. Teleflex, Inc., 127 S. Ct. 1727 (2007); Examination Guidelines for
Determining Obviousness Under 35 U.S.C. §103 in View of the Supreme Court Decision in KSR Int’l v. Teleflex, Inc., Fed. Reg. 57526
(Oct. 10, 2007).




                                                                      2
                     Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 105 of 258

                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

    The following list illustrates the grounds for invalidity:

   Britax        Child     Safety,     Inc.,     Britax       Boulevard        70     CS      User      Guide,       (2011)
    https://us.britax.com/media/7420/p473100_r1_blvd_cs_us_web.pdf, Britax Convertible Car Seats: Forward Facing Installation
    using Lap/Shoulder Belt and Two Lock-Offs, YouTube (Jan. 6, 2011) https://www.youtube.com/watch?v=OrL4oZaEwuk, Britax
    Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs, YouTube (Jan. 6, 2011),
    https://www.youtube.com/watch?v=I1gD5S-9NFE&t=59s, (collectively, “Boulevard 70 CS”) anticipates claims 1-15.
   Boulevard 70 CS renders obvious claims 1-15.
   Boulevard 70 CS in combination with U.S. Patent No. 6,508,510 B2 (“Yamazaki”), Japanese Laid-open Patent Publication No.
    H5-185869 (“Washimi”), European Patent Application No. EP0822115A2 (“Wetter”), the Uppa Baby Mesa Instruction Manual
    (“Uppa Baby Mesa”), the Britax B-Safe 35 User Guide (“B-Safe 35”) U.S. Patent No. 8,322,788 B2 (“Williams”) and/or the
    Graco Smart Seat Owner’s Manual (“Graco Smart Seat”) renders obvious claims 1-15.




                                                                 3
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 106 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                Prior Art
[1(p)] A child seat            Boulevard 70 CS discloses or renders obvious a child seat configured to be secured to a vehicle seat in
configured to be secured       both a rear-facing and front-facing orientation. Boulevard 70 CS User Guide, p. 15; Britax Convertible
to a vehicle seat in both a    Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs; Britax Convertible
rear-facing and a forward-     Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
facing orientation by a belt
of the vehicle seat, the
child seat comprising:




                                                                              Id., p. 15.




                                                                  4
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 107 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 15.




                                              5
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 108 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                        Lock-Offs (annotated).




                                               6
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 109 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(a)(1)] a seat base        Boulevard 70 CS discloses or renders obvious a seat base comprising a seat portion and a backrest
comprising a seat portion,   portion. Boulevard 70 CS User Guide, p. 22.
a backrest portion,




                                                                 7
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 110 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art




                                                                             Id., p. 22.

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(a)(2)] first and second    Boulevard 70 CS discloses or renders obvious first and second lateral edges that protrude forwardly and
lateral edges that protrude   upwardly from the seat and backrest portions. Boulevard 70 CS User Guide, p. 22.
forwardly and upwardly
from the seat and backrest
portions,

                                                                  8
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 111 of 258

                              Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                                Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                  Prior Art




                                                                                  Id., p. 22.

                                  Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                                  35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(a)(3)] a first belt path       Boulevard 70 CS discloses or renders obvious a first belt path generally at a middle of the seat portion in
generally at a middle of          a forward and rearward direction. Boulevard 70 CS User Guide, p. 23; Britax Convertible Car Seats:
the seat portion in a             Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                                                                       9
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 112 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                        Prior Art
forward and rearward
direction,




                                                                        Id., p. 23.




                                                             10
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 113 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(a)(4)] and a second belt Boulevard 70 CS discloses or renders obvious a second belt path generally at an intersection of the seat
path generally at an         and backrest portions. Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward
intersection of the seat and Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
backrest portions; and




                                                                 11
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 114 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 29.




                                              12
                     Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 115 of 258

                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


         Claim                                                            Prior Art




                            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                            35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(b)(1)] a tensioning      Boulevard 70 CS discloses or renders obvious a tensioning mechanism attached to the seat base to be
mechanism attached to the   movable between a first position and a second position. Boulevard 70 CS User Guide, p. 29; Britax
seat base to be movable     Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
between a first position
and a second position,
                                                               13
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 116 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 29.




                                              14
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 117 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                             Boulevard 70 CS User Guide, p. 14.




                                              15
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 118 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
             Yamazaki’s tensioning mechanism. Furthermore, although Yamazaki teaches a tensioning mechanism
             attached to the seat base, it would have been obvious to one of ordinary skill in the art to incorporate
             Yamazaki’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Yamazaki discloses:

                    “The base 10 is fastened to the passenger seat 7 by a lap-and-diagonal seat belt 4. The seat belt 4
                    has a diagonal section 4a extending between a tongue plate 5 (FIG. 5) to be engaged with a latch
                                                 16
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 119 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                         Prior Art
                    6 (FIG. 5) connected to the floor of the vehicle and a retractor (not shown), and a lap section 4b
                    extending between the tongue plate 5 (FIG. 5) and an anchor (fixed member) 9 (FIG. 5).”
                    Yamazaki, 3:30-36.

                    “Step 1: The base 10 is set on the passenger seat 7 of the vehicle. Step 2: The tongue plate 5 of
                    the seat belt 4 is engaged with the latch 6 with the lap section 4b of the seat belt 4 extended under
                    the lever 12 of the seat belt tightening mechanism 11.” Id., 4:27-32.




                                                             Id., Fig. 1.



                                                 17
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 120 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                         Prior Art
             In another alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
             claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
             CS with Washimi’s tensioning mechanism. Furthermore, although Washimi teaches a tensioning
             mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the art to
             incorporate Washimi’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Washimi
             discloses:

                    “In the straddle part 56, the webbing 60 is positioned with the lap webbing 66 and shoulder
                    webbing 68 stacked together in a state where the tongue plate 62 is engaged with the buckle
                    device 64.” Washimi, ¶[0023].




                                                      Id., Fig. 1 (annotated).

                                                 18
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 121 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                           Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art




                                                       Id., Fig. 2 (annotated).

             In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
             claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
             CS with Wetter’s tensioning mechanism. Furthermore, although Wetter teaches a tensioning mechanism
             attached to the seat base, it would have been obvious to one of ordinary skill in the art to incorporate
             Wetter’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Wetter discloses:

                    “During installation, both the lap and shoulder portions of an adult seat belt 136 for the vehicle
                    seat 128, 130 are engaged round the belt guides 134 as shown in Figure 10. Next, a U-shaped
                    strap deflecting member 138, which has its ends pivotally engaging in holes 140 and 142 in
                                                 19
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 122 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art
                    the side limbs 114 and 116 of the base member, is pivoted downwardly from the position shown
                    in Figure 10 to the position shown in Figure 11 in which it deflects the adult seat belt 136
                    downwardly between the belt guides 134, thereby tightening the belt 136 and compressing
                    the springs of the seat cushion 130 of the vehicle seat. The deflection member 138 is held in the
                    position shown in Figures 9 and 11 (in which it lies substantially parallel to the limbs 114 and
                    116 of the base member) by springloaded detents 144 and 146 on the base member 110 adjacent
                    to the junctions between the central portion 112 and the end portions 114 and 116 respectively.”
                    Wetter, 5:6-23.




                                                      Id., Fig. 9 (annotated).


                                                20
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 123 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




                                                   Id., Fig. 10 (annotated).




                                              21
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 124 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                           Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art




                                                      Id., Fig. 10 (annotated).

             In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
             claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
                                                 22
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 125 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art
             CS with Uppa Baby Mesa’s tensioning mechanism. Furthermore, although Uppa Baby Mesa teaches a
             tensioning mechanism attached to the seat base, it would have been obvious to one of ordinary skill in
             the art to incorporate Uppa Baby Mesa’s tensioning mechanism into Boulevard 70 CS’s child seat. For
             example, literature disclosing the Uppa Baby Mesa discloses:




                                                23
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 126 of 258

 Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504




                                      24
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 127 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art
                                           Uppa Baby Mesa Instruction Manual, p. 23.

             In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
             claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
             CS with B-Safe 35’s tensioning mechanism. Furthermore, although B-Safe 35 teaches a tensioning
             mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the art to
             incorporate B-Safe 35’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, literature
             disclosing the Boulevard 70 CS discloses:




                                                Britax B-Safe 35 User Guide, p. 16.



                                                 25
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 128 of 258

 Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504




                                      26
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 129 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art
                                                             Id., p. 17.

            In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
            claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
            CS with Williams’s tensioning mechanism. Furthermore, although Williams teaches a tensioning
            mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the art to
            incorporate Williams’s tensioning mechanism into Boulevard 70 CS’s child seat. For example, Williams
            discloses:

                   “Referring to FIG. 1, the base 10 may be formed integrally in one piece or an assembly of
                   multiply piece, having a curved supporting surface 11 for support a infant travel seat thereon and
                   a pair of side guiding openings 12 for allowing a belt passing therethrough so as to secure the
                   base 10 to the vehicle seat. Referring to FIGS. 2 and 3, the biting compartment 32 is formed on
                   the base 10 between the pair of side guiding openings 12 where the belt 20 could pass is passing
                   thereover. The covering plate 31 has one end coaxial with the colored rotor 35 and pivoted to one
                   end of the biting compartment 32 for closing the biting compartment 32 when being rotated to a
                   closed position, and another end pivoted with a rotatable depressor 34 for pressing the belt 20 into
                   the biting compartment 32 when the covering plate 31 is rotated to and positioned in the closed
                   position. [P]referably, a resilient element 36 may be mounted between the covering plate 31 and
                   the rotatable depressor 34, so as to keep the rotatable depressor 34 in an opened position. In one
                   embodiment, the resilient element 36 is a compression spring for biasing the rotatable depressor
                   34 downward and keeping in the opened position. When the covering plate 31 is carrying the
                   rotatable depressor 34 to press the belt 20, it would compress the resilient element 36 and cause
                   the rotatable depressor 34 to rotate and close to the covering plate 31 to a closed position.” Id.,
                   2:49-3:7.

                   “Referring to FIGS. 5 and 6, before tying the base 10 to a vehicle seat, the belt 20 is passing
                   through the pair of side guiding openings 12 and secure its free end to an anchor which is



                                                 27
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 130 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art
                   mounted within the vehicle seat. By this way, may secure the base 10 to the vehicle seat tightly.”
                   Id., 3:41-45.

                   “In order to inhibit the sliding between the base 10 and belt 20, the user may rotate the covering
                   plate 31 to close the biting compartment 32, thus would carry the rotatable depressor 34 to press
                   the belt 20 into the biting compartment 32. After being closed the covering plate 31, the user may
                   rotate the holding plate 33 to engage and lock the covering plate 31 in the closed position.” Id.,
                   3:16-52.




                                                         Id., FIGS. 1, 2.




                                                28
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 131 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




                                                           Id., FIG. 5.

            In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as
            claimed, it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70
            CS with Graco Smart Seat’s tensioning mechanism. Furthermore, although Graco Smart Seat teaches a
            tensioning mechanism attached to the seat base, it would have been obvious to one of ordinary skill in the
            art to incorporate Graco Smart Seat’s tensioning mechanism into Boulevard 70 CS’s child seat. For
            example, literature disclosing the Graco Smart Seat discloses:




                                                29
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 132 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                          Graco Smart Seat Owner’s Manual, p. 30.




                                              30
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 133 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                           Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art




                                                              Id., p. 31.

             One of ordinary skill in the art would have been motivated to combine the Boulevard 70 CS with
             Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat because
             these references teach systems securing child seats to vehicle seats using securing mechanisms. The
             Boulevard 70 CS uses a tensioning mechanism to ensure “that the child seat cannot be moved front to
             back or side to side more than 1 in. (2.5 cm) at the belt path. If the child seat is not secure, repeat
             installation or use a different seating location.” Boulevard CS 70 User Guide, p. 21, 23, 25, 27, 29, 31.
                                                 31
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 134 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                  Prior Art
                               As identified, the installation of Boulevard 70 CS’s child seat can sometimes result in loose installations.
                               Id. Therefore, a person of ordinary skill in the art would have looked to improve Boulevard CS 70’s
                               locking tabs with one of the tensioning mechanisms disclosed in Yamazaki, Washimi, Wetter, Uppa Baby
                               Mesa, B-Safe 35, Williams, and/or Graco Smart Seat.

                               The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(b)(2)] the tensioning       Boulevard 70 CS discloses or renders obvious the tensioning mechanism having an end attached to the
mechanism having an end        backrest portion at an axis such that the tensioning mechanism rotates between the first position and the
attached to the backrest       second position pivotally about the axis. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car
portion at an axis such that   Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
the tensioning mechanism
rotates between the first
position and the second
position pivotally about
the axis, and




                                                                   32
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 135 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 14.




                                              33
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 136 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).




                                              34
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 137 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art




                      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                        Lock-Offs (annotated).

             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

                                                35
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 138 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                                Prior Art
[1(b)(3)] wherein the          Boulevard 70 CS discloses or renders obvious the tensioning mechanism has a first lateral edge surface
tensioning mechanism has       and a second lateral edge surface, the first and second lateral edge surfaces extending along respective
a first lateral edge surface   sides of the tensioning mechanism from and transverse to the axis. Boulevard 70 CS User Guide, p. 14;
and a second lateral edge      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Off.
surface, the first and
second lateral edge
surfaces extending along
respective sides of the
tensioning mechanism
from and transverse to the
axis,




                                                                               Id., p. 14.




                                                                   36
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 139 of 258

                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


         Claim                                                            Prior Art




                            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                       (annotated).

                           Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                           35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(b)(4)] wherein in the   Boulevard 70 CS discloses or renders obvious that in the first position, the tensioning mechanism is
first position, the        substantially adjacent to the seat base. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats:
tensioning mechanism is    Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Off.
                                                              37
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 140 of 258

                            Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                            Prior Art
substantially adjacent to
the seat base, and




                                                                            Id., p. 14.




                                                                 38
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 141 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                         (annotated).

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(b)(5)] wherein in the      Boulevard 70 CS discloses or renders obvious the seat base is configured to receive a belt of the vehicle
second position, the          seat in an untensioned state to secure the child seat to the vehicle seat in an untensioned configuration.
tensioning mechanism is       Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using
at least partly displaced     Lap/Shoulder Belt and Two Lock-Off.
from the seat base in order
to enable at least one of
the first belt path or the
                                                                  39
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 142 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                         Prior Art
second belt path to receive
the belt;




                                                            Boulevard CS 70 User Guide, p. 14.




                                                             40
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 143 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art




                      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                        Lock-Offs (annotated).

             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

                                                41
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 144 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                                Prior Art
[1(c)(1)] wherein the first    Boulevard 70 CS discloses or renders obvious the first belt path is configured to allow a user to position
belt path is configured to     the belt to be displaced by the first and second lateral edge surfaces relative to the first and second lateral
allow a user to position       edges to secure the child seat to the vehicle seat when the child seat is in the rear-facing orientation.
the belt to be displaced by    Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using
the first and second lateral   Lap/Shoulder Belt and Two Lock-Off.
edge surfaces relative to
the first and second lateral
edges to secure the child
seat to the vehicle seat
when the child seat is in
the rear-facing orientation,




                                                                                 Id., p. 14.




                                                                     42
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 145 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art




                                 Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                               Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                               35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(c)(2)] wherein the          Boulevard 70 CS discloses or renders obvious the tensioning mechanism is movable downwardly and
second belt path is            forwardly to a first position substantially adjacent to the seat base and upwardly and rearwardly to a
configured to allow the        second position displaced therefrom. Boulevard 70 CS User Guide, p. 23; Britax Convertible Car Seats:
user to position the belt to   Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
be displaced by the first
and second lateral edges to
secure the child seat to the
vehicle seat when the
child seat is in the


                                                                  43
                   Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 146 of 258

                    Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                    Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                     Prior Art
forward-facing
orientation, and




                                                                    Id., p. 23.




                                                         44
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 147 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                         (annotated).

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.

[1(d)] wherein in each of     Boulevard 70 CS discloses or renders obvious that in each of the forward or rear-facing orientations, the
the forward or rear-facing    first and second lateral edge surfaces of respective different portions of the tensioning mechanism
orientations, the first and   displace the belt to apply tension to the belt. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car
second lateral edge           Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs; Britax Convertible Car
surfaces of respective        Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
different portions of the
tensioning mechanism
                                                                  45
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 148 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                         Prior Art
displace the belt to apply
tension to the belt.




                                                             Boulevard 70 CS User Guide, p. 14.




                                                              46
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 149 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).




                                              47
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 150 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
                             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
                             Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
                             tensioning mechanism, as discussed in element 1(b)(1).

                            See claim element 1(b)(1) for the motivation to combine.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 1.


2. The child seat            Boulevard 70 CS discloses or renders obvious the first belt path extending transversely with respect to a
according to claim 1,        longitudinal axis of the child seat across the seat portion of the seat base. Boulevard 70 CS User Guide,
                                                                 48
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 151 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                             Prior Art
wherein the first belt path   p. 23; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-
extends transversely with     Offs.
respect to a longitudinal
axis of the child seat
across the seat portion of
the seat base.




                                                               Boulevard 70 CS User Guide, p. 23.




                                                                49
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 152 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art




               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
             Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 2.




                                                 50
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 153 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                              Prior Art
3. The child seat           Boulevard 70 CS discloses or renders obvious the second belt path extending transversely with respect to
according to claim 1,       a longitudinal axis of the child seat across the backrest portion of the seat base. Boulevard 70 CS User
wherein the second belt     Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and
path extends transversely   Two Lock-Offs.
with respect to a
longitudinal axis of the
child seat across the
backrest portion of the
seat base.




                                                              Boulevard 70 CS User Guide, p. 29.


                                                               51
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 154 of 258

                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


         Claim                                                             Prior Art




                           Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                      (annotated).

                           The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                           Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 3.

4. The child seat          Boulevard 70 CS discloses or renders obvious the tensioning mechanism is attached to the backrest
according to claim 1,      portion so that the first and second edge surfaces are movable from the second position to the first
wherein the tensioning     position in response to receipt of a substantially vertical force. Boulevard 70 CS User Guide, p. 29;
mechanism is attached to   Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
the backrest portion so
                                                               52
                     Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 155 of 258

                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                       Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                      Prior Art
that the first and second
edge surfaces are movable
from the second position
to the first position in
response to receipt of a
substantially vertical
force.




                                                           Boulevard 70 CS User Guide, p. 29.




                                                            53
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 156 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).

             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
             Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
             tensioning mechanism, as discussed in element 1(b)(1).



                                                 54
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 157 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                               Prior Art
                               See claim element 1(b)(1) for the motivation to combine.

                               Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                               35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 4.

[5(p)] A child seat            Boulevard 70 CS discloses or renders obvious a child seat configured to be secured to a vehicle seat in a
configured to be secured       rear-facing orientation in which an occupant of the child seat faces toward a backrest of the vehicle seat
to a vehicle seat in a rear-   and a forward-facing orientation in which an occupant of the child seat faces away from the vehicle
facing orientation in          backrest, where the vehicle seat has a vehicle belt having a lap portion and a shoulder portion. Boulevard
which an occupant of the       70 CS User Guide, p. 15; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder
child seat faces toward a      Belt and Two Lock-Offs; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt
backrest of the vehicle        and Two Lock-Offs.
seat and a forward-facing
orientation in which an
occupant of the child seat
faces away from the
vehicle backrest, where
the vehicle seat has a
vehicle belt having a lap
portion and a shoulder
portion, the child seat
comprising:


                                                                               Id., p. 15.




                                                                   55
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 158 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 15.




                                              56
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 159 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                      Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two
                                                        Lock-Offs (annotated).




                                              57
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 160 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art




                                Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(a)(1)] a seat base         See claim element [1(a)(1)].
comprising a seat portion,
a backrest portion, and       Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(a)(2)] first and second    See claim element [1(a)(2)].
lateral edges that protrude

                                                                 58
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 161 of 258

                              Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                               Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                  Prior Art
forwardly and upwardly            Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
from the seat and backrest        35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.
portions;

[5(b)(1)] a first belt path       See claim element [1(a)(3)].
generally at a middle of
the seat portion in a             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
forward and rearward              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.
direction, and

[5(b)(2)] a second belt      See claim element [1(a)(4)].
path generally at an
intersection of the seat and Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
backrest portions; and       35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(c)(1)] a tensioning            See claim element [1(b)(1)].
mechanism attached to the
seat base to be movable           The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
between a first position          Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.
and a second position,

[5(c)(2)] the tensioning     See claim element [1(b)(2)].
mechanism having an end
attached to the backrest     The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
portion at an axis such that Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.
the tensioning mechanism
is rotatable between the
first position and the
second position pivotally
about the axis, and
                                                                      59
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 162 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art

[5(c)(3)] wherein the        Boulevard 70 CS discloses or renders obvious the tensioning mechanism has a first rigid edge surface
tensioning mechanism has     and a second rigid edge surface. Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats:
a first rigid edge surface   Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
and a second rigid edge
surface,




                                                                            Id., p. 29.


                                                                60
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 163 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 14.




                                              61
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 164 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
             Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
             tensioning mechanism, as discussed in element 1(b)(1).

            See claim element 1(b)(1) for the motivation to combine.



                                                 62
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 165 of 258

                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


         Claim                                                              Prior Art
                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(c)(4)] the first and      Boulevard 70 CS discloses or renders obvious the first and second ridge edge surfaces extending along
second ridge edge surfaces   respective sides of the tensioning mechanism from and transverse to the axis. Boulevard 70 CS User
extending along respective   Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and
sides of the tensioning      Two Lock-Offs.
mechanism from and
transverse to the axis,




                                                                63
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 166 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art
                                                         Id., p. 29.




                                                         Id., p. 14.




                                              64
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 167 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                              Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                 Prior Art




                                Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                                Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                                35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(d)(1)] wherein in the        Boulevard 70 CS discloses or renders obvious that in the first position, the first and second rigid edge
first position, the first and   surfaces are substantially adjacent to the seat base. Boulevard 70 CS User Guide, p. 14; Britax
second rigid edge surfaces      Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
are substantially adjacent
to the seat base, and
                                                                    65
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 168 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 14.




                                              66
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 169 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                        (annotated).

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(d)(2)] wherein in the     Boulevard 70 CS discloses or renders obvious that in the second position, the first and second rigid edge
second position, the first   surfaces are at least partly displaced from the seat base so that the lap section of the vehicle belt and the

                                                                  67
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 170 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                 Prior Art
and second rigid edge          shoulder section of the vehicle belt are received by the backrest portion from a gap between the first and
surfaces are at least partly   second rigid edge surfaces and the backrest portion so that application of tension to the vehicle belt
displaced from the seat        retains the child seat in the forward-facing orientation with respect to the vehicle seat. Boulevard 70 CS
base so that the lap section   User Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt
of the vehicle belt and the    and Two Lock-Offs.
shoulder section of the
vehicle belt are received
by the backrest portion
from a gap between the
first and second rigid edge
surfaces and the backrest
portion so that application
of tension to the vehicle
belt retains the child seat
in the forward-facing
orientation with respect to
the vehicle seat,




                                                                               Id., p. 29.

                                                                   68
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 171 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                Prior Art




                             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(e)] wherein movement      Boulevard 70 CS discloses or renders obvious movement of the first and second rigid edge surfaces from
of the first and second      the second position to the first position causes the first and second rigid edge surfaces to displace a
rigid edge surfaces from     portion of the shoulder section and a portion of the lap section of the vehicle belt with respect to a
the second position to the   surface of the backrest portion to thereby increase the tension in the vehicle belt that retains the child seat
                                                                  69
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 172 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                            Prior Art
first position causes the    in the forward-facing orientation. oulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats:
first and second rigid edge Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
surfaces to displace a
portion of the shoulder
section and a portion of
the lap section of the
vehicle belt with respect to
a surface of the backrest
portion to thereby increase
the tension in the vehicle
belt that retains the child
seat in the forward-facing
orientation,




                                                                            Id., p. 14.

                                                                70
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 173 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).

             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.



                                                71
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 174 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                               Prior Art
[5(f)] wherein, in the       Boulevard 70 CS discloses or renders obvious that in the forward-facing orientation, the first and second
forward-facing               rigid edge surfaces of a first portion of the tensioning mechanism displace the belt to apply tension to the
orientation, the first and   belt in the second belt path. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats: Forward
second rigid edge surfaces   Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
of a first portion of the
tensioning mechanism
displace the belt to apply
tension to the belt in the
second belt path, and




                                                                  72
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 175 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art
                                                            Id., p. 14.




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).

             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with

                                                 73
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 176 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                              Prior Art
                                Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
                                tensioning mechanism, as discussed in element 1(b)(1).

                                See claim element 1(b)(1) for the motivation to combine.

                                Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                                35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.

[5(g)] wherein, in the rear-    Boulevard 70 CS discloses or renders obvious that in the rear-facing orientation, the first and second
facing orientation, the first   rigid edge surfaces of a second portion of the tensioning mechanism displace the belt to apply tension to
and second rigid edge           the belt. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation
surfaces of a second            using Lap/Shoulder Belt and Two Lock-Offs.
portion of the tensioning
mechanism displace the
belt to apply tension to the
belt.




                                                                    74
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 177 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 14.




                                              75
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 178 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                      Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).

             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 5.




                                                76
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 179 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                 Prior Art
6. The child seat              Boulevard 70 CS discloses or renders obvious the first belt path being configured to allow a user to
according the claim 5,         position the lap section and the shoulder section of the vehicle belt to be displaced by the first and second
wherein the first belt path    rigid edge surfaces to secure the child seat to the vehicle seat when the child seat is in the rear-facing
is configured to allow a       orientation, and the second belt path being configured to allow the user to position the lap section and the
user to position the lap       shoulder section of the vehicle belt to be displaced by the first and second rigid edge surfaces to secure
section and the shoulder       the child seat to the vehicle seat when the child seat is in the forward-facing orientation. Boulevard 70 CS
section of the vehicle belt    User Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt
to be displaced by the first   and Two Lock-Offs; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and
and second rigid edge          Two Lock-Offs.
surfaces to secure the
child seat to the vehicle
seat when the child seat is
in the rear-facing
orientation, wherein the
second belt path is
configured to allow the
user to position the lap
section and the shoulder
section of the vehicle belt
to be displaced by the first
and second rigid edge
surfaces to secure the
child seat to the vehicle
seat when the child seat is
in the forward-facing
orientation.




                                                                                Id., p. 14.
                                                                    77
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 180 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                              78
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 181 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).




                                              79
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 182 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 23.




                                              80
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 183 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                               81
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 184 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
                             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
                             Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
                             tensioning mechanism, as discussed in element 1(b)(1).

                            See claim element 1(b)(1) for the motivation to combine.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 6.


7. The child seat            See claim 2.
according to claim 6,
                                                                 82
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 185 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                              Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                              Prior Art
wherein the first belt path    The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
extends transversely with      Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 7.
respect to a longitudinal
axis of the child seat
across the seat portion of
the seat base.


8. The child seat              See claim 3.
according to claim 6,
wherein the second belt        The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
path extends transversely      Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 8.
with respect to a
longitudinal axis of the
child seat across the
backrest portion of the
seat base.


[9(p)] A child seat            Boulevard 70 CS discloses or renders obvious that in each of the forward or rear-facing orientations,
configured to be secured       respective different portions of the first and second lateral edge surfaces of the tensioning mechanism
to a vehicle seat in both a    displace the belt to apply tension to the belt. Boulevard 70 CS User Guide, p. 15.
rear-facing and a forward-
facing orientation with a
vehicle belt, the child seat
comprising:




                                                                   83
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 186 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art




                                                             Id., p. 15.




                                                             Id., p. 15.

             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
             Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.
                                                 84
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 187 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art

[9(a)(1)] a seat base        See claim element [1(a)(1)].
comprising a seat portion,
a backrest portion, and       The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                              Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(a)(2)] opposing side       Boulevard 70 CS discloses or renders obvious opposing side portions that protrude forwardly from the
portions that protrude        backrest portion and upwardly from the seat portion. Boulevard 70 CS User Guide, p. 22.
forwardly from the
backrest portion and
upwardly from the seat
portion;




                                                                              Id., p. 22.


                                                                  85
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 188 of 258

                              Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                               Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                 Prior Art
                                  The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                                  Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(b)(1)] a first belt path       See claim element [1(a)(3)].
generally at a middle of
the seat portion in a             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
forward and rearward              Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.
direction, and

[9(b)(2)] a second belt      See claim element [1(a)(4)].
path generally at an
intersection of the seat and The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
backrest portions; and       Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(c)(1)] a tensioning            Boulevard 70 CS discloses or renders obvious a tensioning mechanism attached to the seat base to be
mechanism attached to the         movable between a first position and a second position and comprising an engaging surface. Boulevard
seat base to be movable           70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder
between a first position          Belt and Two Lock-Offs.
and a second position and
comprising an engaging
surface,




                                                                      86
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 189 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                             Boulevard 70 CS User Guide, p. 29.




                                              87
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 190 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 14.




                                              88
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 191 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).




                                              89
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 192 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                Prior Art




                                                                                                                          Britax
                                      Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                              (annotated).

                               The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(c)(2)] the tensioning       Boulevard 70 CS discloses or renders obvious the tensioning mechanism having an end attached to the
mechanism having an end        backrest portion at an axis such that the tensioning mechanism is configured to rotate downwardly to the
attached to the backrest       first position from the second position about an axis. Boulevard 70 CS User Guide, p. 14; Britax
portion at an axis such that   Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
the tensioning mechanism
is configured to rotate
                                                                   90
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 193 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                        Prior Art
downwardly to the first
position from the second
position about an axis, and




                                                            Boulevard 70 CS User Guide, p. 14.




                                                             91
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 194 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).




                                              92
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 195 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                Prior Art




                                                                                                                          Britax
                                      Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                              (annotated).

                               The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(c)(3)] wherein the          See claim element [(1)(b)(3)].
tensioning mechanism has
a first lateral edge surface   The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
and a second lateral edge      Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.
surface,

                                                                   93
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 196 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                            Prior Art
[9(c)(4)] the first and      Boulevard 70 CS discloses or renders obvious the first and second lateral edge surfaces extending along
second lateral edge          respective sides of the tensioning mechanism from and transverse to the axis. Boulevard 70 CS User
surfaces extending along     Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and
respective sides of the      Two Lock-Offs.
tensioning mechanism
from and transverse to the
axis,




                                                               Boulevard 70 CS User Guide, p. 14.




                                                                94
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 197 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                Prior Art




                              Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                         (annotated).

                              The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                              Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(d)] wherein in the first   Boulevard 70 CS discloses or renders obvious that in the first position, the first and second lateral edge
position, the first and       surfaces are substantially adjacent to the seat base. Boulevard 70 CS User Guide, p. 14; Britax
second lateral edge           Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
surfaces are substantially


                                                                   95
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 198 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                            Prior Art
adjacent to the seat base,
and




                                                                   Boulevard 70 CS User Guide, p. 14.




                                                              96
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 199 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                               Prior Art




                                                                                                                           Britax
                                       Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                               (annotated).

                               The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(e)] wherein in the          Boulevard 70 CS discloses or renders obvious that in the second position, the first and second lateral
second position, the first     edge surfaces are at least partly displaced from the seat base in order to receive the vehicle belt.
and second lateral edge
surfaces are at least partly
displaced from the seat

                                                                   97
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 200 of 258

                           Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                            Prior Art
base in order to receive
the vehicle belt,




                                                               Boulevard 70 CS User Guide, p. 14.




                                                                98
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 201 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                        (annotated).

                             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                             Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.

[9(f)] wherein movement      Boulevard 70 CS discloses or renders obvious movement of the first and second lateral edge surfaces
of the first and second      from the second position to the first position causes the engaging surface, which is disposed between the
lateral edge surfaces from   first and second lateral edge surfaces, to press a first portion of the vehicle belt against the opposing side
the second position to the   portions and deflect a second portion of the vehicle belt to be closer to the vehicle belt to secure the child
first position causes the
                                                                  99
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 202 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                                 Prior Art
engaging surface, which is     seat to the vehicle seat in a tensioned configuration. Boulevard 70 CS User Guide, p. 14; Britax
disposed between the first     Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
and second lateral edge
surfaces, to press a first
portion of the vehicle belt
against the opposing side
portions and deflect a
second portion of the
vehicle belt to be closer to
the vehicle belt to secure
the child seat to the
vehicle seat in a tensioned
configuration, and




                                                                    Boulevard 70 CS User Guide, p. 14.




                                                                 100
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 203 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




                                                                                                        Britax
                    Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                            (annotated).

             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
             Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
             tensioning mechanism, as discussed in element 1(b)(1).

            See claim element 1(b)(1) for the motivation to combine.

             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.
                                                101
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 204 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art

[9(g)] wherein, in each of   Boulevard 70 CS discloses or renders obvious that in each of the forward or rear-facing orientations,
the forward or rear-facing   respective different portions of the first and second lateral edge surfaces of the tensioning mechanism
orientations, respective     displace the belt to apply tension to the belt. Boulevard 70 CS User Guide, p. 14; Britax Convertible Car
different portions of the    Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs; Britax Convertible Car
first and second lateral     Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
edge surfaces of the
tensioning mechanism
displace the belt to apply
tension to the belt.




                                                                102
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 205 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                             Boulevard 70 CS User Guide, p. 14.




                                             103
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 206 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                              104
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 207 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).




                                             105
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 208 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 23.




                                             106
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 209 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                              107
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 210 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                                Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                              The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                              Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 9.


[10(a)] The child seat        Boulevard 70 CS discloses or renders obvious the first belt path being configured to allow a user to
according to claim 9,         position the vehicle belt to be displaced by the first and second lateral edge surfaces to secure the child
wherein the first belt path   seat to the vehicle seat when the child seat is in the rear-facing orientation. Boulevard 70 CS User Guide,
is configured to allow a      p. 23; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-
user to position the          Offs.
vehicle belt to be
displaced by the first and
second lateral edge
surfaces to secure the
                                                                  108
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 211 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                         Prior Art
child seat to the vehicle
seat when the child seat is
in the rear-facing
orientation,




                                                             Boulevard 70 CS User Guide, p. 23.




                                                             109
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 212 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                              110
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 213 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
                             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
                             Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
                             tensioning mechanism, as discussed in element 1(b)(1).

                             See claim element 1(b)(1) for the motivation to combine.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 10.

[10(b)] wherein the          Boulevard 70 CS discloses or renders obvious the second belt path being configured to allow a user to
second belt path is          position the vehicle belt to be displaced by the first and second lateral edge surfaces to secure the child
configured to allow a user   seat to the vehicle seat when the child seat is in the forward-facing orientation. Boulevard 70 CS User
                                                                 111
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 214 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                              Prior Art
to position the vehicle belt   Guide, p. 14; Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and
to be displaced by the first   Two Lock-Offs.
and second lateral edge
surfaces to secure the
child seat to the vehicle
seat when the child seat is
in the forward-facing
orientation.




                                                                Boulevard 70 CS User Guide, p. 14.




                                                                 112
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 215 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).




                                             113
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 216 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).

             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “tensioning mechanism,” as claimed,
             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
             Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s
             tensioning mechanism, as discussed in element 1(b)(1).


                                                114
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 217 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art

                              See claim element 1(b)(1) for the motivation to combine.

                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 10.


11. The child seat            See claim 2.
according to claim 10,
wherein the first belt path   The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
extends transversely with     Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 11.
respect to a longitudinal
axis of the child seat
across the seat portion of
the seat base.


12. The child seat            See claim 3.
according to claim 10,
wherein the second belt       The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
path extends transversely     Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 12.
with respect to a
longitudinal axis of the
child seat across the
backrest portion of the
seat base.


[13(p)] A child seat          See claim element [1(p)].
configured to be secured
                                                                 115
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 218 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                          Prior Art
to a vehicle seat in both a  The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
rear-facing and a forward- Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.
facing orientation by a belt
of the vehicle seat, the
child seat comprising:

[13(a)(1)] a seat base         See claim element [1(a)(1)].
comprising a seat portion,
a backrest portion,            The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(a)(2)] a first belt path   See claim element [1(a)(3)].
generally at a middle of
the seat portion in a          The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
forward and rearward           Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.
direction, and

[13(a)(3)] a second belt     See claim element [1(a)(4)].
path generally at an
intersection of the seat and The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
backrest portions,           Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(a)(4)] first and second    Boulevard 70 CS discloses or renders obvious the first and second lateral edges that protrude forwardly
lateral edges that protrude    and upwardly from opposing sides of the backrest portion proximate to the second belt path, third and
forwardly and upwardly         fourth lateral edges that protrude forwardly and upwardly from opposing sides of the seat portion
from opposing sides of the     proximate to the first belt path. Boulevard 70 CS User Guide, p. 23, 29; Britax Convertible Car Seats:
backrest portion proximate     Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs; Britax Convertible Car Seats:
to the second belt path,       Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
third and fourth lateral
edges that protrude
                                                                  116
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 219 of 258

                       Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                       Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                      Prior Art
forwardly and upwardly
from opposing sides of the
seat portion proximate to
the first belt path;




                                                           Boulevard 70 CS User Guide, p. 29.




                                                           117
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 220 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).




                                             118
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 221 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                             Boulevard 70 CS User Guide, p. 23.




                                             119
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 222 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                             Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(b)(1)] a pivot structure Boulevard 70 CS discloses or renders obvious a pivot structure having a first pivot portion comprising a
having a first pivot portion first lateral edge member and a second lateral edge member. Boulevard 70 CS User Guide, p. 23, 29;
comprising a first lateral   Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
edge member and a
second lateral edge
member,


                                                                120
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 223 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                             Boulevard 70 CS User Guide, p. 29.




                                             121
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 224 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 14.




                                             122
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 225 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                           Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).

             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed, it would
             have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
             Yamazaki’s pivot structure. Furthermore, although Yamazaki teaches a pivot structure attached to the seat
             base, it would have been obvious to one of ordinary skill in the art to incorporate Yamazaki’s pivot
             structure into Boulevard 70 CS’s child seat. For example, Yamazaki discloses:

                    “The base 10 is fastened to the passenger seat 7 by a lap-and-diagonal seat belt 4. The seat belt 4
                    has a diagonal section 4a extending between a tongue plate 5 (FIG. 5) to be engaged with a latch

                                                 123
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 226 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                         Prior Art
                    6 (FIG. 5) connected to the floor of the vehicle and a retractor (not shown), and a lap section 4b
                    extending between the tongue plate 5 (FIG. 5) and an anchor (fixed member) 9 (FIG. 5).”
                    Yamazaki, 3:30-36.

                    “Step 1: The base 10 is set on the passenger seat 7 of the vehicle. Step 2: The tongue plate 5 of
                    the seat belt 4 is engaged with the latch 6 with the lap section 4b of the seat belt 4 extended under
                    the lever 12 of the seat belt tightening mechanism 11.” Id., 4:27-32.




                                                             Id., Fig. 1.



                                                124
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 227 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                           Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                         Prior Art
             In another alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
             Washimi’s pivot structure. Furthermore, although Washimi teaches a pivot structure attached to the seat
             base, it would have been obvious to one of ordinary skill in the art to incorporate Washimi’s pivot
             structure into Boulevard 70 CS’s child seat. For example, Washimi discloses:

                    “In the straddle part 56, the webbing 60 is positioned with the lap webbing 66 and shoulder
                    webbing 68 stacked together in a state where the tongue plate 62 is engaged with the buckle
                    device 64.” Washimi, ¶[0023].




                                                        Id., Fig. 1 (annotated).


                                                 125
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 228 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                           Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                         Prior Art




                                                        Id., Fig. 2 (annotated).

             In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
             Wetter’s pivot structure. Furthermore, although Wetter teaches a pivot structure attached to the seat base,
             it would have been obvious to one of ordinary skill in the art to incorporate Wetter’s pivot structure into
             Boulevard 70 CS’s child seat. For example, Wetter discloses:

                    “During installation, both the lap and shoulder portions of an adult seat belt 136 for the vehicle
                    seat 128, 130 are engaged round the belt guides 134 as shown in Figure 10. Next, a U-shaped
                    strap deflecting member 138, which has its ends pivotally engaging in holes 140 and 142 in

                                                  126
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 229 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art
                    the side limbs 114 and 116 of the base member, is pivoted downwardly from the position shown
                    in Figure 10 to the position shown in Figure 11 in which it deflects the adult seat belt 136
                    downwardly between the belt guides 134, thereby tightening the belt 136 and compressing
                    the springs of the seat cushion 130 of the vehicle seat. The deflection member 138 is held in the
                    position shown in Figures 9 and 11 (in which it lies substantially parallel to the limbs 114 and
                    116 of the base member) by springloaded detents 144 and 146 on the base member 110 adjacent
                    to the junctions between the central portion 112 and the end portions 114 and 116 respectively.”
                    Wetter, 5:6-23.




                                                      Id., Fig. 9 (annotated).


                                                127
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 230 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




                                                   Id., Fig. 10 (annotated).




                                             128
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 231 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                           Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                          Prior Art




                                                        Id., Fig. 10 (annotated).

             In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
                                                  129
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 232 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                        Prior Art
             Uppa Baby Mesa’s pivot structure. Furthermore, although Uppa Baby Mesa teaches a pivot structure
             attached to the seat base, it would have been obvious to one of ordinary skill in the art to incorporate
             Uppa Baby Mesa’s pivot structure into Boulevard 70 CS’s child seat. For example, literature disclosing
             the Uppa Baby Mesa discloses:




                                                130
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 233 of 258

 Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504




                                     131
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 234 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                           Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art
                                            Uppa Baby Mesa Instruction Manual, p. 23.

             In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
             it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with B-
             Safe 35’s pivot structure to satisfy this claim element. Furthermore, although B-Safe 35 teaches a pivot
             structure attached to the seat base, it would have been obvious to one of ordinary skill in the art to
             incorporate B-Safe 35’s pivot structure into Boulevard 70 CS’s child seat. For example, literature
             disclosing the B-Safe 35 discloses:




                                                 Britax B-Safe 35 User Guide, p. 16.



                                                 132
Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 235 of 258

 Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504




                                     133
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 236 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                         Prior Art
                                                              Id., p. 17.

            In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
            Williams’s pivot structure to satisfy this claim element. Furthermore, although Williams teaches a pivot
            structure attached to the seat base, it would have been obvious to one of ordinary skill in the art to
            incorporate Williams’s pivot structure into Boulevard 70 CS’s child seat. For example, Williams
            discloses:

                   “Referring to FIG. 1, the base 10 may be formed integrally in one piece or an assembly of
                   multiply piece, having a curved supporting surface 11 for support a infant travel seat thereon and
                   a pair of side guiding openings 12 for allowing a belt passing therethrough so as to secure the
                   base 10 to the vehicle seat. Referring to FIGS. 2 and 3, the biting compartment 32 is formed on
                   the base 10 between the pair of side guiding openings 12 where the belt 20 could pass is passing
                   thereover. The covering plate 31 has one end coaxial with the colored rotor 35 and pivoted to one
                   end of the biting compartment 32 for closing the biting compartment 32 when being rotated to a
                   closed position, and another end pivoted with a rotatable depressor 34 for pressing the belt 20 into
                   the biting compartment 32 when the covering plate 31 is rotated to and positioned in the closed
                   position. [P]referably, a resilient element 36 may be mounted between the covering plate 31 and
                   the rotatable depressor 34, so as to keep the rotatable depressor 34 in an opened position. In one
                   embodiment, the resilient element 36 is a compression spring for biasing the rotatable depressor
                   34 downward and keeping in the opened position. When the covering plate 31 is carrying the
                   rotatable depressor 34 to press the belt 20, it would compress the resilient element 36 and cause
                   the rotatable depressor 34 to rotate and close to the covering plate 31 to a closed position.” Id.,
                   2:49-3:7.

                   “Referring to FIGS. 5 and 6, before tying the base 10 to a vehicle seat, the belt 20 is passing
                   through the pair of side guiding openings 12 and secure its free end to an anchor which is



                                                 134
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 237 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                       Prior Art
                   mounted within the vehicle seat. By this way, may secure the base 10 to the vehicle seat tightly.”
                   Id., 3:41-45.

                   “In order to inhibit the sliding between the base 10 and belt 20, the user may rotate the covering
                   plate 31 to close the biting compartment 32, thus would carry the rotatable depressor 34 to press
                   the belt 20 into the biting compartment 32. After being closed the covering plate 31, the user may
                   rotate the holding plate 33 to engage and lock the covering plate 31 in the closed position.” Id.,
                   3:16-52.




                                                         Id., FIGS. 1, 2.




                                               135
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 238 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                          Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                         Prior Art




                                                             Id., FIG. 5.

            In a further alternative, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed,
            it would have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with
            Graco Smart Seat’s pivot structure. Furthermore, although Graco Smart Seat teaches a pivot structure
            attached to the seat base, it would have been obvious to one of ordinary skill in the art to incorporate
            Graco Smart Seat’s pivot structure into Boulevard 70 CS’s child seat. For example, literature disclosing
            the Graco Smart Seat discloses:




                                                 136
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 239 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                          Graco Smart Seat Owner’s Manual, p. 30.




                                             137
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 240 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                           Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                           Prior Art




                                                                Id., p. 31.

             One of ordinary skill in the art would have been motivated to combine the Boulevard 70 CS with
             Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat because
             these references teach systems securing child seats to vehicle seats using securing mechanisms. The
             Boulevard 70 CS uses a pivot structure to ensure “that the child seat cannot be moved front to back or
             side to side more than 1 in. (2.5 cm) at the belt path. If the child seat is not secure, repeat installation or
             use a different seating location.” Boulevard CS 70 User Guide, p. 21, 23, 25, 27, 29, 31. As identified,
                                                   138
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 241 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                Prior Art
                              the installation of Boulevard 70 CS’s child seat can sometimes result in loose installations. Id. Therefore,
                              a person of ordinary skill in the art would have looked to improve Boulevard CS 70’s locking tabs with
                              one of the pivot structures disclosed in Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe 35,
                              Williams, and/or Graco Smart Seat.

                              The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                              Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(b)(2)] the pivot          Boulevard 70 CS discloses or renders obvious the pivot structure attached to the backrest portion at an
structure attached to the     axis such that the pivot structure rotates between a first position and a second position pivotally about the
backrest portion at an axis   axis, the first and second lateral edge members extending away from the backrest and substantially
such that the pivot           perpendicular to the axis. Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward
structure rotates between a   Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
first position and a second
position pivotally about
the axis, the first and
second lateral edge
members extending away
from the backrest and
substantially
perpendicular to the axis,




                                                                  139
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 242 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                             Boulevard 70 CS User Guide, p. 29.




                                             140
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 243 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




                                                         Id., p. 14.




                                             141
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 244 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                        (annotated).

                             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                             Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(b)(3)] wherein in the    Boulevard 70 CS discloses or renders obvious that in the first position, the first pivot portion is
first position, the first    substantially adjacent to the seat base, and wherein in the second position, the first pivot portion is at
pivot portion is             least partly displaced from the seat base in order to enable the second belt path to receive the belt.
substantially adjacent to    Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward Facing Installation using
the seat base, and wherein   Lap/Shoulder Belt and Two Lock-Offs.
                                                                 142
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 245 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                        Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                       Prior Art
in the second position, the
first pivot portion is at
least partly displaced from
the seat base in order to
enable the second belt
path to receive the belt;




                                                            Boulevard 70 CS User Guide, p. 29.




                                                            143
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 246 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                    Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).




                                             144
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 247 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                             Prior Art




                            Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                                       (annotated).

                            The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                            Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(c)(1)] the pivot        Boulevard 70 CS discloses or renders obvious the pivot structure having a second pivot portion
structure having a second   comprising a third lateral edge member and a fourth lateral edge member. Boulevard 70 CS User Guide,

                                                               145
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 248 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                            Prior Art
pivot portion comprising a   p. 23; Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-
third lateral edge member    Offs.
and a fourth lateral edge
member,




                                                              Boulevard 70 CS User Guide, p. 23.




                                                               146
                      Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 249 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                             Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(c)(2)] the third and     Boulevard 70 CS discloses or renders obvious the third and fourth lateral edge members moving between
fourth lateral edge          a third position proximate to the seat portion and a fourth position at least partly displaced from the seat
members moving between       portion in order to enable the first belt path to receive the belt. Boulevard 70 CS User Guide, p. 23;
a third position proximate   Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.
to the seat portion and a
fourth position at least
partly displaced from the

                                                                 147
                         Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 250 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                          Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                          Prior Art
seat portion in order to
enable the first belt path to
receive the belt,




                                                              Boulevard 70 CS User Guide, p. 23.




                                                              148
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 251 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                              149
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 252 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                                 Prior Art




                                 Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                               The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
                               Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(d)] wherein the first      Boulevard 70 CS discloses or renders obvious the first belt path being configured to allow a user to
belt path is configured to     position the belt to be displaced by the third and fourth lateral edge members relative to the third and
allow a user to position       fourth lateral edges to secure the child seat to the vehicle seat when the child seat is in the rear-facing
the belt to be displaced by    orientation. Boulevard 70 CS User Guide, p. 23; Britax Convertible Car Seats: Rear Facing Installation
the third and fourth lateral   using Lap/Shoulder Belt and Two Lock-Offs.
edge members relative to
the third and fourth lateral
edges to secure the child
seat to the vehicle seat
when the child seat is in
                                                                   150
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 253 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                         Invalidity Chart for U.S. Patent No. 9,586,504


           Claim                                                         Prior Art
the rear-facing orientation,
and




                                                             Boulevard 70 CS User Guide, p. 23.




                                                             151
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 254 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                         Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                     Prior Art




               Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.




                                              152
                       Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 255 of 258

                        Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                           Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                               Prior Art




                                Britax Convertible Car Seats: Rear Facing Installation using Lap/Shoulder Belt and Two Lock-Offs.

                             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed, it would
                             have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with Yamazaki,
                             Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s pivot structure, as
                             discussed in element 13(b)(1).

                             See claim element 13(b)(1) for the motivation to combine.

                             Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                             35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.

[13(e)] wherein the second Boulevard 70 CS discloses or renders obvious the second belt path is configured to allow the user to
belt path is configured to position the belt to be displaced by the first and second lateral edge members relative to the first and
allow the user to position second lateral edges to secure the child seat to the vehicle seat when the child seat is in the forward-
                                                                 153
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 256 of 258

                          Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                            Invalidity Chart for U.S. Patent No. 9,586,504


            Claim                                                            Prior Art
the belt to be displaced by    facing orientation. Boulevard 70 CS User Guide, p. 29; Britax Convertible Car Seats: Forward Facing
the first and second lateral   Installation using Lap/Shoulder Belt and Two Lock-Offs.
edge members relative to
the first and second lateral
edges to secure the child
seat to the vehicle seat
when the child seat is in
the forward-facing
orientation.




                                                                Boulevard 70 CS User Guide, p. 29.




                                                                 154
        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 257 of 258

         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                           Invalidity Chart for U.S. Patent No. 9,586,504


Claim                                                         Prior Art




             Britax Convertible Car Seats: Forward Facing Installation using Lap/Shoulder Belt and Two Lock-Offs
                                                        (annotated).

             Alternatively, to the extent the Boulevard 70 CS fails to disclose a “pivot structure,” as claimed, it would
             have been obvious to one of ordinary skill the art to have improved the Boulevard 70 CS with Yamazaki,
             Washimi, Wetter, Uppa Baby Mesa, B-Safe 35, Williams, and/or Graco Smart Seat’s pivot structure, as
             discussed in element 13(b)(1).

            See claim element 13(b)(1) for the motivation to combine.


                                                 155
                        Case 5:17-cv-02724-JFL Document 102-7 Filed 06/19/20 Page 258 of 258

                         Exhibit B3 – Invalidity Contentions Claim Chart for U.S. Patent No. 9,586,504

                                             Invalidity Chart for U.S. Patent No. 9,586,504


          Claim                                                              Prior Art
                              Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-Safe
                              35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 13.


14. The child seat            See claim 2.
according to claim 13,
wherein the first belt path   The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
extends transversely with     Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 14.
respect to a longitudinal
axis of the child seat
across the seat portion of
the seat base.


15. The child seat            See claim 3.
according to claim 13,
wherein the second belt       The Boulevard 70 CS, alone or in combination with Yamazaki, Washimi, Wetter, Uppa Baby Mesa, B-
path extends transversely     Safe 35, Williams, and/or Graco Smart Seat, thus discloses or renders obvious this limitation of claim 15.
with respect to a
longitudinal axis of the
child seat across the
backrest portion of the
seat base.




                                                                 156
